DE LA MIRE DE 1

Entre
La société de Développement

Industriel et Minier du Congo
« SODIMICO S.A. »

Le Consortium Coréen
« MCM KOREA Co Ltd »

32
KINSHASA, SEPTEMBRE 2014

dr
TABLE DES MATIERES

Préambule
Article 1

Définitions, interprétations et
préliminaires

1.1. Définitions

autres dispositions

1.2. interprétations et autres dispositions préliminaires
Article2

Objet du Contrat

Articles

Constitution de la société

Articlea

Objet social de la Société

A

les

Capital social de la Société
Articles

Oblig:
6.1. Obligations, déclarations et garanties mutuelles
6.2 Obligations de SODIMICO

ns, déclarations et garanties des Parties

6.3. Déclarations, garanties et engagements de SODIMICO
6.4. Obligations de MCM

6.5. Déclarations, garanties et engagements de MCM

Article7

Organisation de la IV
Articles

Conditions préalables

8.1. Conditions préalables
8.2 Responsabilité de
préalables

8.3. Notification de la satisfaction des conditions préalables

8.4 Maintenance des Actifs

la satisfaction des conditions

8.5 Contrats Accessoires
8.6 Effet sur la Société

8.7 Résiliation pour non réalisation d'une condition
Article9

Financement

9.1. Preparation de l'Etude de Faisabilite Bancable
9.2 Décision Finale d'investissement

9.3. Exploration

9.4. Autres Concessions Minières

9.5. Présentation des Budgets et Programmes de Travail
9.6. Informations financières

9.7. Coûts directs
9.8. Financement de la Société après la
Production Commerciale

10

10
10
12
13
16
17
18

18

19
19
19
19
19
20
20
20

20
2
21
21
21
22
4
23

23

Article10
Comptabilité

10.1 Procédures relatives à la comptabilité
10.2 Audit Annuel
Article11

Priorité accordée à MCM et
financements

11.1 Priorité accordée à MCM
11.2 Vente des Produits

11.3 Comptes

11.4 Source des liquidités

remboursement des

11.5 Dépenses et remboursement des financements
Article12

Cession des droits et des participations

12.1. Consentement préalable

12.2 Cessions agréées

12.3. Droit de préemption sur les cessions

12.4. Détermination de la valeur de l'offre

12.5. Cession libre à l'issue de la période d'offre

12.6. Cession obligatoire

12.7. Cas d'insolvabilité d’un Actionnaire

12.8. Autres opérations relatives à la cession des actions
12.9 Reconnaissance d'un nouvel actionnaire

12.10 Pouvoirs

Article13

Confidentialité

13.1. Information confidentielle à ne pas divulguer

13.2 Divulgation autorisée

13.3. Conditions de divulgation

Article14

Arbitrage

Article15

Dissolution

Article16

Durée

16.1. Durée

16.2 Présomption de fin de Contrat

16.3. Survivance de certaines stipulations
16.4 Conséquences de la fin du Contrat de JV
Article17

Faute Matérielle

17.1. Transfert des actions

| y

29

30

31

31
172 Notification de la Faute Matérielle
17.3. Droits exécutoires de l'Actionnaire Lésé
17.4. Suspension du droit de vote

17.5. Fixation de l'indemnité compensatoire
Article18

Conditions résolutoires

18.1. Conditions résolutoires de MCM

18.2 Responsabilité

18.3. Notification

18.5. Conséquence

Article19

Force majeure

Article20

Autres dispositions

20.1 Absence de renonciation
20.2 Autonomie des stipulations
20.3 Taxes et Impôts

20.4 Annexes

20.5 Amendements

20.6 Langues

20.7 Entier Accord

31
31
32
32

32
32
32
32
32
33

33

34
34

20.8. Cumul des droits et indemnités ë/
20.9. Rapportentre les Actionnaires |
20.10. Transfert des droits des parti E |
20.11. Expert indépendant

FF

20.12 Survivance

20.13 Bénéficiaires et ayants droit
20.14 Engagement

Article21

Notifications

21.1. Notifications

21.2 Envoi par courrier électronique (email)

a CENO
EUR RAI
put

HET T CS

213 Réception des notifications envoyées par courrier

électronique (email)
21.4 Adresse pour les notifications écrites

21.5 Changement d'adresse
art

Droit applicable
Article23

le22

Entrée en vigueur
Article24
Mandat
Annexes

Annexes

38

38

38

40
Entre

siège social au N° 549, Avenue Adoula, Commune de Lubumbashi, Province du Katanga publique
Démocratique du Congo, représentée aux fins des présentes par Monsieur Laurent TSHISOLA KANGOA,
Directeur Général, en vertu de la délégation des pouvoirs lui conférée par le Conseil d'Administration en date
du 03 septembre 2014, ci-après dénommée «SODIMICO», d’une part ;

Et

Le Consortium Coréen, en abrégé « MCM KOREA Co Ltd », ayant son siège social au 36-11, Nonggong-
gil, Namhu-myeon, Andong-si, Kyoungsangbook-do, en République de Corée, représenté aux fins des
présentes par Monsieur SEUL CHUL HEE, Représentant en République Démocratique du Congo, en vertu
de la procuration lui donnée par Monsieur KIM HONG CHEOL, Président de MCM KOREA Co Ltd en date
du 04 juin 2014, ci-après dénommée « MCM », d’autre part ;

Ci-après dénommées collectivement « Parties » ou individuellement « Partie ».

PREAMBULE
ATTENDU QUE :

À. SODIMICO est titulaire des Droits et Titre Miniers couvrant le permis PE 102 contenant la mine de
MUSOSHI lui appartenant ainsi que les installations connexes ; que ledit permis lui confère le droit de
développer, extraire, traiter et transformer à des fins commerciales le cuivre, le cobalt ainsi que
d’autres substances minérales valorisables contenues dans le périmètre couvert par le permis ;

B. TAE JOO et KORID se sont constituées en consortium dénommé « MCM » comme leur outil
d’investissement commun pour le financement du développement et de l’exploitation de la mine ;

€: MCM et SODIMICO S.A. ont convenu de signer ce contrat afin de créer une Société Anonyme
dénommée « Entreprise Minière de Musoshi » en sigle EMM, régie par l’Acte Uniforme OHADA sur
les Sociétés Commerciales et les Groupements d’Intérêt Economique tel que modifié à ce jour et les
lois de la RDC en vue d’exploiter la mine de Musoshi ainsi que d’autres gisements potentiels à
convenir et de définir leurs droits et engagements respectifs comme Actionnaires dans la société ;

D. la mise en œuvre de l’exploitation de la mine par les Parties telle qu’identifiée dans le présent contrat
comme « Projet », va requérir et nécessiter des investissements substantiels ;

E. les termes du présent Contrat ont fait l’objet d’une décision des organes statutaires de chacune des
Parties.

IL EST CONVENU ET ARRETE CE QUI SUIT

Article 1 : Définitions, interprétation et autres dispositions préliminaires

1.1 Définitions

Sauf autrement défini par le présent contrat, les termes ci-après ont la signification suivante:

4
En
SL Be
{ à
| l@œ ES à
1) «Accord d’accès » signifie l'accord entre parties qui définit les conditions et mod) lise ga ès de/lâ
Société (mandataires et agents) aux Actifs Exclus ; 7
2) « Accord d’usage » signifie l'accord entre parties sur l’utilisation par la Société, des facilités #pà nant

à la SODIMICO (immeubles d’habitation, immeubles administratifs, hôpitaux, écoles, autres services de
commodité) à Musoshi, Kasumbalesa et Lubumbashi ;

3) «Accord TAE JOO » signifie le contrat d’exploitation de la mine de Musoshi signé entre SODIMICO et
TAE JOO le 23 mars 2011 ;

4) «Acte d’Acceptation » signifie un acte auquel devront souscrire les nouveaux actionnaires ;
5) « Acte de Cession » désigne l’acte par lequel SODIMICO transfère à la Société le Permis d'Exploitation;

6) «Actifs» désigne les Equipements, les Informations Minières, la Mine de Musoshi, les Minéraux
Attachés, le Titre Minier du Projet ainsi que tous les autres actifs dont SODIMICO est propriétaire et
situés sur ou dans le sous-sol du Périmètre à l’exception des Infrastructures et des Actifs Exclus ;

7) «Actifs Exclus » désigne le laboratoire et les ateliers localisés sur la carte annexée à l’ Annexe 4 ;
8) «Apport » signifie la part de chaque actionnaire au capital social ;

9) «Apport SODIMICO » signifie l’apport effectué par SODIMICO pour la constitution de la Société tel
que prévu aux statuts au jour de sa constitution ;

10) « Actionnaire » désigne MCM et SODIMICO pris isolement à condition qu'il détienne des actions dans
la Société et toute autre entité qui détiendrait à tout moment des actions dans la Société, ainsi que leurs
ayants droit autorisés et cessionnaires respectifs :

11) « Actionnaire Cédant » a le sens qui est donné à ce terme à l'article 12;

12) « Actionnaire Défaillant » a Le sens défini à l’article 17 du présent contrat ;
13) «Actionnaire Lésé» a le sens défini à l’article 17 du présent contrat ;

14) « Actionnaire non-Cédant » a le sens qui est donné à ce terme à l'article 12.3;

15) « Autorisation » signifie tout consentement, enregistrement, classement, installation, concession, accord,
certification, certificat, permission, permis, licence, approbation, direction, déclaration, autorité ou
exemption de, par ou avec n'importe quel gouvernement, entité ou autorité gouvernementale, judiciaire,
provinciale ou locale (y compris toute organisation de régulation ou de passation des marchés) ;

16) « Autorité Gouvernementale » désigne toute entité ou juridiction, nationale, étrangère ou multinationale,
exerçant les fonctions exécutives, législatives, judiciaires, réglementaires ou administratives, en ce
compris, toute organisation de régulation établie conformément à la loi ;

17) « Budget » désigne le budget initial et tous les budgets subséquents préparés et approuvés conformément
à l'article 9. 5 relatif au Programme de Travail ;

18) « Cabinet Eligible » désigne celui qui sera recruté de commun accord par les parties ;
19) « Cas d'Insolvabilité» a le sens qui lui est donné à l’article 12.7 du Contrat de JV ;
20) « Changement Matériel Défavorable» signifie un changement qui a un effet matériel sur:

a) Le Titre Minier du Projet ou sur une Autorisation nécessaire à la Mine de Musoshi;
b) Les affaires, les actifs, permis, relations contractuelles, engagements, * op SG
(financières ou autres), opérations, négociations avec des tiers, opportunités T7
Actifs ou Infrastructures.

21) « Chiffre d'Affaires Net » désigne l'assiette de la redevance minière telle que définie à lArbele 240 du
Code minier en vigueur à la date de la signature du présent contrat, à savoir: le montant des ventes
réalisées, diminué des frais de transport, des frais d'analyse se rapportant au contrôle de qualité du produit
marchand à la vente, des frais d'assurance et des frais de commercialisation. Pour ce qui concerne les frais
de commercialisation, il sera fait référence aux rubriques des imprimés de l'administration publique de la
RDC;

22) « Code Minier » désigne la loi n°007/2002 du 11 juillet 2002 portant Code Minier de la RDC ;

23) « Conditions préalables » signifie chacune des conditions indiquées à l’article 8 du présent contrat ;
24) « Contrats Accessoires » désigne l'Accord d'accès et l'Accord d'usage ;

25) «Contrat de JV » désigne le présent contrat, tel qu’il pourrait être modifié ou amendé, ainsi que toutes
ses annexes ;

26) «Contrat de Transfert » désigne le contrat conclu par MCM et Taejoo relatif au transfert de certains
droits et obligations prescrits dans le Contrat Taejoo, sous réserve de l'accord de SODIMICO ;

27) «Coûts de Développement du Projet» désigne le montant global des coûts nécessaires pour conduire le
Projet en phase de Production Commerciale, notamment les coûts et dépenses engagés par MCM et ses
conseils pour l'évaluation du projet avant la signature du Contrat de JV et l'évaluation des coûts
d'établissement, de faisabilité, de mise en œuvre, de développement, de construction et d'infrastructure ;

28) « Date d'Accomplissement » signifie la date qui tombe 20 jours ouvrables après la réalisation des
conditions préalables ou toute autre date notifiée par MCM à SODIMICO si le paiement ne peut être fait
à cette date pour des raisons indépendantes du contrôle de MCM ;

29) « Date d’Entrée en Vigueur » désigne la date d’entrée en vigueur du présent contrat telle que spécifiée à
l'Article 23 ;

30) « Date de la Signature » désigne la date mentionnée sur la page de signature de ce contrat ;

31) « Décision d’investissement finale» est tributaire notamment de la capacité de la mine de Musoshi à
prendre en charge le remboursement cumulé des coûts liés au développement de la mine de Musoshi et à
la réalisation des projets d’infrastructures, en ce compris les études de faisabilité y afférentes ainsi que
toutes les autres dépenses éligibles;

32) « Deuxieme investissement » signifie le montant qui devra être versé pour la deuxième Phase de l’étude
de faisabilité bancable ;

33) « Disposer » signifie vendre, transférer, donner en Sûreté, gérer en fiducie et en tout état de cause de
disposer de tout au partie d’un droit de propriété ;

34) « Dividendes » désigne les profits distribuables (après le paiement de tout impôt et taxe, constitution des
réserves en capital nécessaires et raisonnables et toute autre réserve financière devant permettre à la
Société de faire face à ses obligations de paiement ;

35) «Dollars américains, USD » ou « $ » désigne la monnaie des Etats-Unis d’ Amérique ;
rapport avec la réhabilitation, la contamination de l'environnement, le reboise
réparation relatifs aux Actifs, aux terrains et cours ou plan d'eau environnants

nè

Herr
« Equipements » désigne les pièces détachées, les stocks, les machine et consommables détenus par
SODIMICO et qui sont utilisés dans le cadre de la Mine de Musoshi ;

37

38

«Entité Affiliée » désigne, lorsqu'employée en rapport à une autre entité:

a) Une Filiale de l'une des parties;

b) Une société dont l'une des parties est une Filiale;

c) Une Filiale d'une société dont l'une des parties est également une Filiale ;
39) «Environnement» signifie les humains, les animaux, les plantes et toute autre matière
organique composant les systèmes écologiques dont ils font partie et les éléments suivants :

a) L'air, comprenant, sans limitation, l’air dans Les structures naturelles ou manufacturées, au-dessus ou
sous terre ;
b) L'eau, comprenant, sans limitation, les eaux territoriales, côtières et intérieures, l’eau sous ou dans la
terre et l'eau dans les canalisations et les égouts ; et
c) La terre, comprenant, sans limitation, la terre sous les eaux.
40) « Etude de Faisabilité Bancable » signifie l'étude de faisabilité définitive réalisée en rapport avec le
Projet et impliquant :

T

a) La réalisation du Programme de Travail Initial;

b) La préparation d'une étude d'impact environnementale; et

c) La préparation d'un Plan Initial de développement de la Mine;
Sous une forme acceptable et qui devra être soumise aux institutions financières comme base de leur
octroi de prêts pour le développement et l'exploitation des opérations minières ;

41) « Exemption Fiscale» désigne toute exemption fiscale dont bénéficie la Société.
42) «Expert Indépendant » désigne un expert indépendant choisi conformément à l'article 20.11 afin de
déterminer le prix des actions de la Société ou le montant de l'indemnité prévue à l'article 17.3:

43) «Faute Intentionnelle » désigne tout acte ou omission intentionnel, conscient ou imprudent (accompli
seul ou collectivement) entrainant une violation substantielle d'une des obligations prescrites au Contrat
de JV, et contraire aux décisions des organes de la société ou qui peut raisonnablement être perçu comme
pouvant entrainer des conséquences dommageables à la sécurité ou la propriété des personnes ;

44

«Faute Matérielle » désigne:

a) toute faute commise par une Partie dans l'exécution ou l'inexécution d'une obligation substantielle du
Contrat de JV, comme notamment le défaut de constitution d'une Sûreté ou d'une garantie
conformément l'article 9;

b) la création d'une Sûreté sur un actif de la Société sans accord préalable des Parties;

c) l'insolvabilité d'un Actionnaire;

d) une déclaration ou garantie qui se révèle fausse;

€) un acte ou omission d'un Actionnaire résultant dans la perte d'un droit attaché au Titre Minier du
Projet:

f) le non respect par une Partie de ses obligations prescrites à l'article 6.1(5)(d) ;

45) « Filiale » désigne toute personne physique ou morale qui directement ou indirectement contrôle ou est
contrôlée par une autre personne physique ou morale. Au terme de cette définition "contrôle" signifie le
pouvoir de diriger ou d'influer sur les prises des décisions de gestion ou de politique de la personne

4
contrôlée que ce soit par la détention de la majorité des droits de vote, par
s'entend aussi lorsqu'une personne est propriétaire ou détient la majorité du ca AE auf eêltre
par le biais d'une fiducie ; EST na à

46) «Francs congolais » ou « CDF » signifie la monnaie de la République Démocratique ér Clngé :
47) «Information confidentielle » signifie toute information d'un actionnaire ou de ses affiliés (la partie
qui révèle) qui est révélée à ou observée par une autre partie qui est en fait ou qui est raisonnablement
considérée par la partie qui la révèle comme une information confidentielle comprenant les informations
concernant la technologie, le processus, les produits, les caractéristiques, les inventions ou les
conceptions utilisées ou développées par la partie révélatrice , les secrets commerciaux et le savoir-faire
ainsi que les informations à caractère commercialement sensible. Nonobstant ce qui précède,
l'information confidentielle sera clairement identifiée en tant que telle par les inscriptions appropriées sur
tous les documents échangés, ou si la divulgation a été faite oralement et/ou visuellement, alors la partie
révélatrice identifiera l'information comme "confidentielle" lorsque la divulgation est faite et, dans un
délai de deux (2) semaines de divulgation, elle confirmera en écrivant la nature confidentielle de la
communication orale ou visuelle. L'information confidentielle n'inclut pas l'information qui :

a) au moment de la première divulgation à ou observation par l'autre partie, était déjà légalement en
possession de cette partie sous forme écrite ou électronique ;
b) est ou échoit au dans le domaine public autrement que par une voie frauduleuse à cet accord ; ou
c) devient disponible à l'autre partie de n'importe quelle autre source pourvu qu’elle n’ait pas été
acquise directement ou indirectement de la partie révélatrice ;
48) « Informations Minières » désigne toutes les informations, données, enregistrements relatifs au Titre et
au Projet notamment toutes les informations et tous les plans relatifs aux Opérations Minières réalisé
avant la Date d’Entrée en Vigueur, les études, cartes, photographies aériennes, données électroniques,
dessins, mémoires, noyaux de carottage, inventaires des carottages, cartes géologiques/ géophysiques ou
de forage, échantillons, rapports et notes d’essai ;

49) « Infrastructures » signifie les actifs listés à l’ Annexe 3;
50) « JORC » signifie le Joint Ore Reserves Committee;

51) «Jour Ouvrable » signifie un jour de la semaine où les banques sont ouvertes pour les affaires à l'endroit
principal des affaires de la partie exerçant un droit aux termes de cet accord et l'endroit principal des
affaires de la partie affectée par l'exercice d'un tel droit;

52) « Les Infrastructures » désigne les projets de construction des infrastructures sociales à développer qui
seront identifiées conformément au protocole d’Accord signé le 31 mars 2010 entre TAEJOO et la
République Démocratique du Congo et communiqués aux parties ;

53) « LIBOR » pour une période donnée signifie la moyenne arithmétique des taux listés, au premier jour de
la dite période, sur la page LIBOR de Reuters concernant les US$, et calculés pour une durée équivalente.
S'il n'existe aucune donnée concernant les taux publiés par Reuters, le taux LIBOR sera choisi par la
Société ;

54) «Loi Environnementale » signifie, par rapport aux projets, n'importe quelle loi, règlement, directive,
circulaire ou jugement applicable d'une cour compétente dans n'importe quelle juridiction dans laquelle la
Société et/ou n'importe laquelle de ses Entités Affiliées mène les affaires qui se rapportent à :

a) la protection de la santé et de la sécurité ou la conservation de la santé humaine et de la salubrité ;
b) l'environnement comprenant, sans limitation, la pollution ou la protection, ou compensation pour des
dommages ou la destruction de l'environnement ; ou
DE

TT

SE
Ed
U4

Î

c) toute émission, fuites, décharge, dégagements menaçant l'environnement de‘t
de causer du tort à l'environnement ;

€ à
fe st e capable
Le &
(5
y
55) « Minéraux Attachés » désigne l'ensemble des minéraux de la Mine de Musoshi Ses SuÉs
l'intérieur du Périmètre ;

Ê

56) « Majorité simple » veut dire une résolution votée en faveur par 50% plus une voix des parties
présentes des membres en règle de voter conformément aux Statuts de la Société, excluant à cette fin les
voix tenues par des membres désignés par un Actionnaire défaillant ;

57) « Mine de Musoshi » signifie la mine correspondant au Titre Minier et contenant des ressources JORC
d’un minimum de 711,303 tonnes de Cu, provenant d’un minerai d’une teneur de 2.29% :

58) «Obligations Légales » désigne toutes les lois, ordonnances, décrets, règlements, arrêtés, traités,
proclamations, conventions, règles ou réglementations (ou toutes interprétations d’une de ces dispositions)
émises par toute Autorité Gouvernementale ;

59) « Opérateur des Infrastructures Sociales à développer » désigne Taejoo ou toute autre entité désignée
par Taejoo ;

60) « Opération Minière » désigne l'exploitation commerciale minière et toutes les activités, nécessaires,

opportunes, favorables ou incidentes à ladite exploitation, notamment

a) Le redéveloppement de la Mine de Musoshi et toutes les activités, nécessaires, opportunes,
favorables ou incidentes audit redéveloppement notamment le pré-démembrement, le retrait et
l'élimination des déchets;

b) La pesée, l'échantillonnage, l'analyse, l'exploitation minière, extraction, le broyage, le raffinement, le
traitement, le transport, la manutention, le stockage, le chargement et la livraison des minéraux,
concentrés et minerais ;

61) « Participation dans la JV » signifie la participation d'un Actionnaire dans le capital de la Société
exprimé en pourcentage;

62) « Pas de Porte » signifie le montant de US$20,500,000 reposant sur l'hypothèse d'une réserve JORC d'au
moins 711,303 Cu tonne, tel que déterminé par l'Etude de Faisabilité Bancable ;

63) « Plan Initial de développement de la Mine » désigne le premier plan qui doit conduire le Projet en
phase de Production Commerciale et qui contiendra un plan de financement du Projet ;

64) « Périmètre » désigne la surface couverte par le Titre Minier du Projet ;

65) «Permis environnemental » signifie n'importe quelle autorisation et le classement de n'importe quel
avis ou évaluation exigé en vertu des Lois Environnementales par rapport aux projets de la conduite des
affaires de la Société et/ou de SODIMICO conduits sur ou, à partir, des propriétés possédées ou
employées par la Société et/ou SODIMICO ;

66) « Perte » signifie toutes pertes, dettes, tous préjudice, dommages et intérêts, coûts (en ce inclus les frais
d’avocats raisonnablement engagés), toutes pénalités, amendes, tous intérêts (en ce inclus les intérêts de

retard), à l’exclusion de tous dommages et pertes indirects et de toute perte de chance ;

67) « Phase de développement » signifie la période allant de la date de la Décision Finale d’Investissement

au commencement des Opérations Minières ;
68) « Phase d’Exploration » signifie la Période de deux ans commençant àla Date d' cl et au

de Sy parer
l’Etude de Faisabilité bancable ;

69) «Plan Initial de Développement de la Mine » désigne le premier plan visant à S'AEAET K Projet en
Production Commerciale qui inelura un plan de financement du Projet ;

70) «Premier investissement » signifie le montant nécessaire pour la réalisation de la première phase de
l’étude de faisabilité bancable ;

71) «Principes Comptables Généralement Admis » signifie les principes comptables généralement en
usage dans l'industrie minière internationale ;

72) «Production Commerciale » signifie la période commençant à la date de réalisation de l’ensemble des
conditions suivantes :

a) La Société a commencé les Opérations Minières ; et

b) La période de test de productions des Produits est terminée ;

c) Les Produits sont transformés à une cadence supérieure ou égale à 80% de la capacité de conception
de l’usine, pendant une période de 30 jours consécutifs ;

73) «Produits » désigne le concentré de cuivre, le blister et la cathode et le cobalt et certaines autres
substances minérales produites sur site et qui sont prêtes pour livraison ou fourniture aux clients ;

74) « Programme de Travail » signifie le Programme de Travail Initial et tous les programmes de travail
annuels relatifs au Projet préparé par le Conseil d'administration et approuvé conformément à l'article 9.5 ;

75) « Programme de Travail Initial » désigne le Programme de Travail initial tel que défini en Annexe 5 ;

76) « Projet » désigne le Projet de joint-venture défini par les Parties dans ce contrat de JV, comprenant la
conception, la réhabilitation, le Développement, la Recherche, l’Exploitation et les Opérations Minières
relatifs aux Mines du Projet ;

77) «RDC » désigne la République Démocratique du Congo :

78) « Réclamation environnementale » signifie n'importe quelle réclamation, démarche ou recherche par
toute personne (exceptée toute réclamation, démarche ou recherche frivole ou vexatoire) en rapport avec :
a) une faute ou une faute alléguée en rapport avec les Lois Environnementales ;
b) tout accident, incendie, explosion ou tout autre événement de tout type impliquant notamment une
émission ou une substance capable de détruire l'environnement ; ou
c) toute autre contamination de l'environnement ;

79) « Revenu Avant Taxe » désigne les gains avant impôts, et doit être calculé en soustrayant les dépenses
(notamment les coûts de fonctionnement, intérêts, droits, charges, taxes autre que l'impôt sur le revenu ou
les sociétés, amortissement, dépréciation et coûts de restructuration ou de location) au revenu ;

80) « Royalties » désigne le montant de 1.75% du Revenu Avant Taxe de la Société;

81) « Règlement Minier » signifie le Décret n° 038/2003 du 26 mars 2003 relatif à la réglementation minière
de la RDC ;

82) « Société » signifie une société anonyme enregistrée en conformité avec le droit de la RDC en vertu du

Contrat de JV ;
LÀ ‘

83) « Statuts » désigne les statuts de la Société ;
84) « Sûreté » désigne: Xe,
a) Un droit ou intérêt attaché à un bien, notamment un droit de rétention; ou DS A
b) Un droit ou intérêt attaché à un bien né d'un acte de vente, d'une hypothèque, d'un nantigSéhiënt, d'un
gage ou de toute autre sûreté accordé en garantie d'une dette ou de toute autre obligation monétaire
ou de l'exécution d'une obligation née ou à naître ;

85) « Taejoo » désigne Taejoo Synthesis Steel Co. Ltd, une société soumise au droit coréen et dont le siège
social est sis 1119-1 Gwangeum-li, Namhoomyeon, Andong-city Kyoungsangbuk-do, Corée ;

86) « Titre Minier du Projet » désigne le Permis d'Exploitation 102 de la province du Katanga de la RDC,
délivré par le ministre des mines et inclut les renouvellements, extensions, modifications, substitutions et
variations y afférant ainsi que tout droit ou titre d’exploration, d'extraction ou d’utilisation correspondant
à cette parcelle ;

87) « Usage d’Infrastructures » désigne utilisation gratuite accordée par SODIMICO à la Société et portant
sur l’utilisation exclusive des Infrastructures pour une période de 12 mois à compter de la Date
d’Accomplissement.

1.2 Interprétation et autres dispositions préliminaires

1) Les titres ne sont là qu’à titre indicatif et n'affectent pas l'interprétation. Les règles suivantes s'appliquent
à moins que le contexte n’en exige autrement :

a) Toute référence au genre masculin inclut le genre féminin et vice versa, et toute référence au
singulier inclut le pluriel et vice-versa ;

b) Une référence à une personne inclut une société, un groupe, un partenariat, un corps constitué ou
toute autre entité qu’elle comprenne une personne morale ou non ;

c) Une référence à un article ou au programme est une référence à un article de ou à un programme
prévu dans le présent contrat ;

d) Une référence à un accord ou à un document (comprenant, sans limitation, référence au présent
contrat) concerne aussi les modifications, les renouvellements ou les remplacements intervenus dans
le cadre du présent contrat dans les limites de ce dernier ou de tout autre accord ou document visé :

e) Une référence à une partie du présent contrat ou d’un autre accord ou document inclut les
successeurs de la partie, les remplaçants autorisés (au cas où cela est applicable, les représentants
personnels légaux de la partie) ;

f) Une référence à la législation ou à une disposition légale inclut toute modification ou renouvellement

de, une disposition législative substituée à elle et tous les règlements ou instruments statutaires
publiés sous cette dernière ;

g) Dans ce contrat, sauf s'il est expressément disposé autrement, les mots « ci-avant », « ci-dessus », «
par la présente » et les autres mots de même portée se réfèrent non seulement à des articles, à une
section ou à une autre section ou à une subdivision quelconque mais aussi au présent contrat de JV,
comprise comme un tout ;

h) Toute mention suivie « inclut, incluant, par exemple, ou après des expressions semblables », ne

limite pas tout ce qui pourrait être inclus ;
8
CAT
%

Î
{
" Lors res ê
Toute définition à caractère comptable ou financier devant être donnée en vertu Hu/pré nträt
p AU ent go

sera conformément aux Principes Comptables Généralement Admis.

2) Contenu des Annexes

Chaque annexe est constituée en référence au présent contrat mais s'il y a une quelconque contradiction
entre une annexe et une disposition quelconque du présent contrat, la disposition dudit contrat prévaudra.

3)  Consentements ou approbations

Si l'exécution d’un acte, travail ou une chose dépend du consentement ou de l'approbation au regard des
termes du présent contrat ou relève de la discrétion d'une partie, le consentement où l'approbation peut
être donné ou la discrétion peut être exercée sous réserve ou inconditionnellement ou être retenue par la
partie dans sa discrétion absolue sauf disposition contraire.
4) Sens usuel et commun

Ce contrat de JV est le résultat de négociations menées de bonne foi entre les Parties, chacune d’entre
elles ayant eu recours aux conseils de ses propres experts. Ses termes et dispositions doivent être
interprétés conformément à leur sens usuel et commun. Les références à des articles, sections et

documents s’entendent comme les articles, sections et documents de ce contrat de JV, sauf indication
expresse contraire.

Article 2 : Objet du contrat

L’objet du présent contrat est de définir les termes et conditions de collaboration entre les parties ainsi que
leurs droits et obligations en rapport avec la constitution d’une Société devant exécuter le projet.

icle 3 : Constitution de la Société

1) Dans le cadre de l'exécution du présent contrat, les parties procéderont à la constitution d'une société
anonyme (SA) en vertu de l’Acte Uniforme OHADA sur les Sociétés Commerciales et les Groupements
d’Intérêt Economique tel que modifié à ce jour et des lois de la RDC, sous la dénomination d’« Entreprise
Minière de Musoshi SA », en abrégé « EMM » conformément aux dispositions du présent contrat. La
Société sera établie conformément à ses statuts

2) Le siège social de la Société sera situé à Lubumbashi ou à Kasumbalesa ; la Société disposera d’un
bureau d’exploitation à Musoshi.

3) La répartition du capital est faite de la manière suivante :
a) 70% pour MCM et
b) 30% pour SODIMICO.

4) Suite à la constitution de la Société, et dans les plus brefs délais, les Parties s’organiseront pour que la
Société devienne partie au présent Contrat de JV par la signature d’un Acte d’Acceptation ;

5) Les Parties prennent acte que jusqu'à la Date d'Accomplissement, la Participation des Parties dans la JV
sera égale à la contribution prévue à l'article 3.3 et dans les Statuts.

rticle 4 : Objet social de la Société
La Société effectuera :

ET
5.1

5.2

5.3

54

a)

b) l'exploration, une évaluation de faisabilité, le développement, la produés

c)

l'exploration, une évaluation de faisabilité, le développement, la pois, À
conduite de la Mine de Musoshi ; ec, den LE
NE NOT, l

conduite d'autres sites miniers acquis par la Société;

toutes autres activités connexes, y compris l'entretien des actifs appartenant à la Société,
l'amélioration et l’extension des affaires, la construction et le développement, l'import et l’export des
matières premières, l'équipement et les pièces de rechange et la vente localement et à l’étranger.

Article 5 : Capital social de la Société

Les Parties conviennent que, le capital social de la Société sera de l’équivalent en Francs congolais
100 000 USD (Dollars américains cent mille). Ce capital pourra être augmenté à la demande des
Actionnaires sur proposition du Conseil d’administration.

Le capital social sera souscrit comme suit :

1. SODIMICO souscrira à 30% du capital social ;

2. MCM souscrira à 70% du capital social.

Le capital sera entièrement libéré en numéraire à la date de la constitution de la société ;

MCM financera SODIMICO sous forme de prêt pour la libération de ses 30 % du capital social.

SODIMICO remboursera ce prêt à MCM suivant les modalités à convenir.

Article bligations. déclarations et garanties des parties

6.10bligations, déclarations et garanties et mutuelles
1) Chaque partie déclare, garantie et prouve à l’autre partie que (sauf si cela est exprimé autrement de façons
expresse dans le présent contrat ou consenti par l'autre partie) chaque élément suivant est vrai et correct

et

demeurera vrai et correct pendant toute la durée du présent contrat :

a) Statut :

C’est une société dûment constituée et existant valablement en vertu des lois du lieu de sa
constitution ;

b) Pouvoir :

Elle a le pouvoir de signer et d'exécuter ses engagements conformément aux dispositions du présent
contrat, pour permettre d’effectuer les transactions prévues et convenues aux termes de ce contrat ;

€) Autorisations

Elle a pris toutes les mesures nécessaires et requises qui permettent et autorisent la
signature et l'exécution de ce contrat pour effectuer les transactions prévues aux termes du

présent contrat ;
LÀ |
2)

3)

4

5)

d) Obligations | , Re 6]

e)

7 ce
x Ë

| or cd

Tous les contrats accessoires au Contrat de JV auquel elle est partie ont si o er Qus 1
F UN"

de leur éventuel enregistrement fiscal ou administratif; ES ;

transactions autorisées :

L’exécution par elle des contrats accessoires ne viole ni ne violera aucune disposition de :

i) une loi, un traité, un jugement, une règle, un ordre ou un décret d'un gouvernement, d'une autorité
gouvernementale ou d’une structure étatique ;

ii) sa constitution ou d'autres documents constitutifs ; ou

iii) tout autre document ou accord qui la lie ou qui lie ses biens.

Chaque Actionnaire reconnaît qu’il devra exercer ses prérogatives vis-à-vis de la Société selon sa capacité
de sorte que la Société exécute et se conforme à toutes ses obligations retenues aux termes du présent
contrat, de façon appropriée, légale et efficace, selon la procédure de gestion saine et pour son propre
avantage et se conformer aux restrictions imposées là-dessus par les statuts ;

Les parties conviennent que le présent Contrat de JV prévaut sur les Statuts. Dans l’hypothèse de conflits,
contradictions ou ambiguïté entre les termes du Contrat de JV et les dispositions des Statuts de la Société,
les Actionnaires s'engagent à mettre en œuvre toutes les dispositions appropriées, en ce compris
l’amendement des Statuts afin de mettre les Statuts en conformité avec les dispositions du Contrat de JV

S'il est nécessaire d'inclure une disposition dans les Statuts, de s'assurer qu'une disposition du Contrat de
JV est efficace selon ses modalités, l'amendement nécessaire doit être fait aux Statuts. Les Actionnaires
acceptent de se conformer aux Statuts aussi dans le respect du Contrat de JV en vue d'augmenter les
perspectives de telles dispositions devant être exécutoires par des décrets pour l'exécution spécifique, les
injonctions obligatoires et toute autre satisfaction équitable ou discrétionnaire ;

Chaque Actionnaire, dans la mesure autorisée par la loi, doit au même titre que les autres Associés de la
Société:

8)
b)

c)

d)

exercer son droit de vote, pouvoir et autres droits lui reconnus par les Statuts dans la mesure du
possible pour que les dispositions et volonté exprimées dans le Contrat de JV se réalisent ;
observer et se conformer entièrement et promptement aux dispositions des articles, pourvu qu’il
obtienne que chaque disposition de ce contrat soit pleinement exécutoire par les parties entre elles ;

exercer son droit de vote, pouvoir et autres droits relatifs à la Société en vue d’obtenir que la Société
observe entièrement et promptement, satisfasse à et donne suite aux conditions et volonté exprimées
dans le Contrat de JV et les Statuts; et les engagements pris en vertu de cet article incluent
lobligation d'exercer ses pouvoirs en tant qu'Actionnaire et (dans le mesure autorisée par la loi) par
n'importe quel membre du Conseil d’administration désigné par lui et pour s'assurer que ce dernier
(si seul ou avec le concours d’une autre personne) d’obtenir ou atteigne cet objectif ;

Chaque partie garantit et entreprend que ni elle, ni aucune de ses Entités Affiliées, directeurs, agents,
employés ou d'autres personnes agissant en son nom:

i) n'a fait ni ne fera un quelconque paiement, offre, cadeau ou promesse de payer ou de donner ; ou
n’autorise ni n’autorisera, ou n'acceptera, une offre, un paiement ou un cadeau, une somme
d’argent, une considération, un avantage, une incitation, ou une quelconque autre chose de valeur,
directement ou indirectement, pour l'utilisation ou prendre avantage sur tous les officiels,

11
6

7)

6.2
1)

3)

en vigueur au pays de la constitution de n’importe quelle partie, de n'importe quel groupe ou
d'une filiale ou maison mère ou des dispositions des Etats-Unis Foreign Corrupt Practices Act,
the Public Bodies Corrupt Practices Act 1889 (UK), the Prevention of Corruption Act 1906 (UK),
Part 12 ofthe Anti-Terrorism Crime and Security Act 2001 (UK) ou la convention d'OCDE sur le
corruption combattant la corruption des officiels étrangers publics dans des transactions
internationales (ces instruments s'appliquent ou non aux parties ou à leurs sociétés affilées,
directeurs, agents, employés ou à d'autres personnes agissant en leur nom) ;

e) Si une Partie constate une violation des articles 6.1(5)(d)(i) ou (ii), elle devra la notifier à l'autre

Partie et tout avantage qui aura été reçu devra être restitué à la Partie qui l'a consenti. La Partie
défaillante devra indemniser l'autre Partie pour tout dommage que son comportement aura causé.

Après la libération du premier investissement :

a) Dans un délai de 30 jours précédant la fin de la première année de la Phase d’Etude de faisabilité
bancable, le Conseil d’administration décidera de la continuation ou non de l'exploration; dans
l'affirmative le Conseil d’administration notifiera aux Parties le montant du deuxième investissement
nécessaire pour la deuxième phase de l’étude de faisabilité bancable. Dans les 30 jours suivant la
réception de cette notification, MCM notifiera à SODIMICO et à la Société si elle entend réaliser ce
deuxième investissement par un paiement en liquide ou par le biais d’un prêt par compte courant
d'actionnaires dans la Société ;

b) MCM devra faire les efforts raisonnables afin d’obtenir des prêts de la part de tiers afin de rassembler
les fonds qui excèderaient le deuxième investissement et qui seraient nécessaires à la finalisation de
lEtude de Faisabilité Bancable.

La Société sollicitera un audit environnemental qui sera diligenté par un organisme congolais ou étranger
nommé afin d'identifier tous les problèmes Environnementaux qui se posent à la Mine de Musoshi avant
la Date d'Accomplissement, ainsi que le nombre d'habitants et de communautés locales situés dans le
Périmètre.

Obligations de SODIMICO

SODIMICO mettra à la disposition de la société les Actifs tel que défini à l’article 1.1, 6. SODIMICO
devra immédiatement après la constitution de la société, à ses frais transférer les Actifs à la Société afin
que la Société soit parfaitement enregistrée comme propriétaire des Actifs, libre de toute Sûreté ou charge.
SODIMICO doit, dans les 7 jours suivant l'immatriculation de la Société, préparer et enregistrer tous les
documents nécessaires au transfert des Actifs. Ces Actifs, qui seront intégrés dans le patrimoine de la
société après leur évaluation dans le cadre de l’augmentation du capital, seront rémunérés à SODIMICO
sous forme de Royalties ;

SODIMICO sera tenue au paiement de tous les frais, dépenses et paiements nécessaires pour le transfert
des Actifs à la Société, libre de toute Sûreté ou charge de quelque nature que ce soit. A compter de la date
du transfert des Actifs à la Société, SODIMICO sera responsable envers MCM et la Société en cas de
toute action de la part de tiers relative aux Actifs ;

La prise de possession et le transfert des risques associés aux Actifs s’effectuera comme suit :

Cl
a)

b)

LÉ

ee
LS —
ÿ CA
#) [<
ë
La Société prendra possession et la propriété des Actifs à la date du “a fs ges CA 85 par
ges P:
SODIMICO ; Ha /
Dre

Le transfert des risques associés aux Actifs devient effectif à la Date d'Accomplissement.

6.3 Déclarations, garanties et engagements de SODIMICO

1)

À dater de la signature du Contrat de JV, SODIMICO déclare et garantit qu’elle s’engage à :

a)

b)

©)

d)

)

h)

D)

k)

collaborer à l'établissement des bureaux et des commodités opérationnelles de la Société, notamment
en prenant l’attache des autorités gouvernementales et des opérateurs locaux ;

Signer, le cas échéant, avec la Société l’Accord d’accès afin de permettre à la Société l’accès au
Actifs Exclus ainsi que l’Accord d’usage :

s’assurer aux dates contractuelles, que tous les documents originaux des titres concernant la mine et
toutes les informations minières sont transférés à la Société ;

assister la Société à établir la communication avec le gouvernement et les autorités locales ainsi qu’à
communiquer et dialoguer avec les communautés locales et leurs représentants ;

assister la Société à obtenir toutes les autorisations nécessaires pour permettre de commencer les
opérations minières ;

transférer à la Société la totalité des Informations Minières tel que prévu à l'article 6.2 ainsi que toute
autre information en sa possession qui peut être exigée par la Société dans la préparation de son
Etude de Faisabilité Bancable ;

assister la Société à obtenir toutes les autorisations nécessaires, y compris des organismes
gouvernementaux pour la préparation de l'étude de faisabilité bancable;

assister la Société à obtenir l'exonération reconnues par la réglementation en la matière pour les
différents aspects du projet (y compris la fourniture de matériaux pour le projet), en ce compris et
sans limitation, les droits d'importation, les droits à l'exportation, le financement, les déductions et
remboursements de capital, les paiements d'intérêt, rapatriement, etc.;

donner à MCM le droit de préemption toutes les fois qu’elle aurait à vendre, par adjudication
publique ou autrement, un intérêt sur une concession à proximité ou touchant le Périmètre. Ce droit
de préemption restera valide pour une période de trois mois à dater de la proposition de vente notifiée
à MCM;

fournir gratuitement à la Société un nouveau site (satisfaisant à tous les standards et critères requis)
pour remplacer le barrage de rejet existant et obtenir tous les permis et autorisations nécessaires ;

à la demande de la Société, fournir immédiatement un espace tel que prévu dans un plan directeur
(master plan) qui devra être arrêté par SODIMICO et la Société ; cet espace sera à l’usage exclusif de

LK-

13
2)

3)

4)

sera requise à cet effet ;

1) Si nécessaire, déplacer les Actifs exclus en dehors du rayon de la Mine de Musoshi (la Société
pourra supporter une partie des coûts associés à ce déplacement sur la base d’un accord écrit
préalablement convenu entre SODIMICO et la Société.

SODIMICO reconnait et convient que toutes les responsabilités et pertes relatives à la mine de Musoshi
qui surgissent, s'accroissent ou subsistent pendant la période précédant la Date d'Accomplissent relèvent
de sa responsabilité ;

SODIMICO garantit à MCM et à la Société, sans réserve et irrévocablement, contre toute responsabilité
liée à, surgissant directement ou indirectement de, encourue en rapport avec ou subsistant en rapport avec
la mine avant la date de cession de celle-ci à EMM, incluant sans limitation tous les dommages
environnementaux, impôts, fautes contractuelles et toutes les réclamations sur les litiges antérieurs et
toutes demandes formulées par une personne en sa qualité d'employé ou de consultant ;

SODIMICO déclare et garantit à MCM et à la Société que chaque élément suivant est vrai et correcte et
demeurera vrai et correct à la Date d'Accomplissement en ce qui concerne les Actifs et le Titre Minier du
Projet :

a) droit de signature et transfert des Actifs et du Titre Minier du Projet:
SODIMICO est le détenteur exclusif de tout droit, titre et intérêt relatif aux Actifs et au Titre Minier
du Projet.;

b) droits et titres relatifs aux Actifs et du Titre Minier du Projet:
Tous les droits et titres relatifs au Périmètre ont été correctement enregistrés selon les lois en vigueur
en RDC. La prospection, traitements et autres opérations se rapportant au Titre Minier du Projet et
aux Actifs, ont été menés et conduits, par ou au nom de SODIMICO,. Ce travail et ces opérations
sont conformes à toutes les lois, ordonnances ou décisions émises par toute Autorité
Gouvernementale ;

c) autorisations:

SODIMICO détient toutes les Autorisations nécessaires pour entreprendre les affaires et les
transactions prévues au Contrat de JV, y compris et sans limitation, les droits de surface concernant
le Titre Minier du Projet et les Actifs aussi bien que l'accès aux infrastructures (l'eau, l'électricité,
chemin de fer, routes, aéroport, etc.), nécessaires à la Société pour commencer à mener des
opérations commerciales dans des conditions à convenir avec les fournisseurs de services en
question. Il n'y a rien qui affecte le droit, le titre et l'intérêt de SODIMICO dans le Titre Minier du
Projet ou les Actifs ou qui puisse sérieusement compromettre la capacité de la Société à poursuivre
ses affaires et transactions prévues aux termes du Contrat de JV. Les intérêts de la SODIMICO sur le
Titre Minier du Projet et les Actifs ne peuvent plus être transférés ou cédés à un tiers au Contrat de
JV;

d) droits des tiers :
Aucune personne autre que SODIMICO n’a des droits ou titres sur les Actifs et le Titre Minier du
Projet et personne n’a le droit sur les royalties ou tout autre paiement ayant un caractère de loyer ou

14
€)

8)

h)

D)

Ni]

+ +

#1 ‘

de redevance sur tous les minerais, les métaux ou concentrés ou autres produits pro des Actifs
ou du Titre Minier du Projet, autrement que tel que prévu au Contrat de JV ; |A

Exigence de travail ou de réhabilitation : Lire

A l'exception des travaux qui pourraient être recommandés par l'Audit Environnemental qui doit être
diligenté conformément à l'article 6.1.7, il n'y a aucun travail ordonné ou une action exigée ou
raisonnablement prévue d'être exigée, concernant la réhabilitation environnementale et la restauration
des Actifs ou du Périmètre;

impôts et taxes :
Tous les impôts, contributions, taxes et redevances diverses dus au titre des Actifs ou au Titre Minier
du Projet (devant être payé à l’Autorité Gouvernementale ou à un tiers) ont été entièrement réglés ;

litige :
Il n'existe aucun litige, procès ou contentieux en cours ou en gestation susceptibles d’affecter ou
seraient de nature à affecter les Actifs ou le Titre Minier du Projet s’ils aboutissaient

obligations contractuelles et quasi-contractuelles :
SODIMICO ne viole aucune obligation prise à l’égard des tiers sur les Actifs ou le Titre Minier du
Projet;

droits et titres détenus par la Société :

SODIMICO assure que dès la cession des droits et titres sur les Actifs et le Titre Minier du Projet à
la Société, cette dernière détiendra tous les droits, certificats, enregistrements, permis, autorisations et
titres relatifs aux Actifs et au Titre Minier du Projet requis par les lois de la RDC ou l'Autorité
Gouvernementale. ;

environnement :

A l'exception de ce qui pourrait être révélé par l'Audit Environnemental qui doit être diligenté
conformément à l'article 6.1.7, aucun polluant, substance dangereuse ou contaminant n'a été vidé,
répandu, déchargé, abandonné, pompé, versé, injecté ou renversé ou s'est échappé, coulé ou infiltré
sur ou dans les Actifs ou du Périmètre en violation de toute disposition environnementale applicable
et rien ne pourrait imposer à la Société l'obligation d’une quelconque action en correction ou en
réparation de l’environnement ; SODIMICO ne viole aucune Loi Environnementale applicable à la
Mine de Musoshi ou aux activités qui y sont menées. À sa connaissance, après avoir mené toutes les
enquêtes nécessaires, il n’existe aucune plainte de quelque nature que ce soit relative à
l'Environnement faite contre elle en rapport avec le Projet ;

information importante :

SODIMICO a fourni à MCM toute information relative aux Actifs et au Titre Minier du Projet, qui
est ou pourrait être considérée importante par MCM à la signature du Contrat de JV ou à son
exécution. SODIMICO garantit que l'information livrée par elle est vraie, précise et complète, et
comprend toutes les pièces justificatives qui pourraient impacter la volonté de MCM de signer le
Contrat de JV et les transactions qui y sont prévues, ou les conditions dans lesquelles MCM serait

disposé à signer Contrat de JV ;
A 15
m)

Assistance pour accès aux infrastructures : ë
SODIMICO fournira l’assistance nécessaire afin de permettre à nur d'ac
infrastructures existantes (y compris sans limitation, eau, électricité, chemi jou
aux conditions les plus favorables possibles, qui doivent être négociées avec TS
services (toutes les Autorisations appropriées, en ce compris, les arrangements d'accès et
d'utilisation) ;

Employés :

Pour l'engagement du personnel de la Société, SODIMICO fournira la liste de ses employés de la
mine de Musoshi. Elle reconnait et accepte cependant que la décision d’embauche relève du pouvoir
discrétionnaire de la société et qu’elle (SODIMICO) reste responsable de toutes autres obligations
lui incombant en vertu de la loi en tant qu’employeur.

5)  SODIMICO prend acte et accepte que :

a)

b)

©)

ii.

aucune des stipulations, déclarations ou garanties prévues ci-dessus ne peut faire l’objet d’une
renonciation entièrement ou partiellement, excepté par MCM qui en est bénéficiaire ;

toutes les stipulations, déclarations et garanties prévues ci-dessus survivront à l'exécution et à la
résiliation du présent contrat et à condition que la Société continue à exister. SODIMICO s'engage à
garantir MCM contre n'importe quel engagement résultant de n'importe quelle infraction à n'importe
quelle condition, déclaration ou garantie faite conformément à ces déclarations ;

sans limitation des déclarations et garanties de l'article 6.3.4):
SODIMICO s'engage à être seul responsable de toute réclamation résultant de toutes les questions

environnementales associées à la mine Musoshi existant avant la Date d'Accomplissement, y
compris tous Précédents Dommages Environnementaux;

Le rapport d'audit qui sera rendu conformément à l'article 6.1.7 fera foi entre les parties et
constituera la liste des Précédents Dommages Environnementaux au sens de l'article 6.3.5(d)(i). ;
et

SODIMICO indemnisera MCM contre et maintiendra cette indemnité à l'égard de toutes les
réclamations découlant de tous Précédents Dommages Environnementaux.

6.4 Obligations de MCM
1) À compter de la Date d'Accomplissement et durant la Phase d’Exploration, MCM sera tenu :

a)

b)

au paiement de tous les coûts d’exploration liés au Projet jusqu’à concurrence du montant du
capital, le premier et le deuxième investissement ;

au-delà, de faire les efforts raisonnables afin d’obtenir des prêts de la part de tiers afin de

rassembler les fonds qui excèderaient le deuxième investissement et qui seraient nécessaires à la
finalisation de l’Etude de Faisabilité Bancable ;

D _. 16
2)

65
a)

b)

c)

d)

e)

c) transférer la technologie
SODIMICO ;

d) s'assurer que la Société se conforme à des normes techniques raisonnables" pour - Activités
d'exploration ; BR

e) mobiliser les moyens financiers et matériels requis dont le montant sera déterminé par les études
de faisabilité bancables ;

f Mobiliser les moyens financiers et matériels requis pour la réalisation des projets
d’infrastructures.

a) payer à la SODIMICO le Pas de Porte, qui sera versé en deux tranches comme suit:

i. Premier paiement: 50% du Pas de Porte seront payés dans les 90 jours à dater du transfert
du Titre ; et
ii. Second paiement: 50% du Pas de Porte seront payés dans les trois mois qui suivent la
Décision Finale d'Investissement pour autant qu’il soit démontré qu’il existe une réserve
JORC d’un minimum de 711 303 Cu tonne tel que déterminé dans l’Etude de Faisabilité
Bancable ;

ii. le montant total du Pas de Porte est deUSS 20.500.000 ;

iv. en cas d’augmentation des réserves, un pas de porte sur les réserves additionnelles sera
payé ;

v. en cas de mali des réserves, SODIMICO mettra à la disposition de la Société un
supplément de réserves provenant d’autres concessions.

b) payer des intérêts au taux de LIBOR + 3,0% p/an pour la partie du paiement qui est retardée si
MCM ne paie pas une partie du montant de Pas de Porte dans les délais requis comme indiqué ci-
dessus, à l'exception des retards causés par des questions qui échappent au contrôle de la celui-ci.

Déclarations, garanties et engagements de MCM

Couvrir tous les coûts d'Exploration et dépenses du Projet par le versement et jusqu'à concurrence du
capital libéré, le premier et le deuxième investissement;

Faire ses meilleurs efforts pour mobiliser un financement auprès de tiers afin de finaliser l'Etude de
Faisabilité Bancable dans l'hypothèse où le deuxième investissement s'avère insuffisant;

Faire ses meilleurs efforts afin de transférer les connaissances techniques appropriées et spécifiques et
le savoir-faire au personnel congolais de la Société, en ce inclus les salariés de SODIMICO;

S'assurer que la Société se conforme aux standards techniques raisonnables dans le cadre de ses
activités d'Exploration;

Si l'Etude de Faisabilité Bancable justifie la prise de la Décision d'Investissement Finale, fournir à
SODIMICO et à la Société, dans les 60 jours suivant la réception de l'Etude de Faisabilité Bancable,
une proposition listant l'estimatif des Coûts de Développement du Projet et les montants que devront
supporter les Parties par le biais de garanties ou de financement auprès des tiers;

CB
8)

6.6
a)

b)

co)

n)

e)

b]

8)

La JV

7.1

requis;
aucune des stipulations, déclarations ou garanties prévues ci-dessus ne RS
renonciation entièrement ou partiellement, excepté par SODIMICO qui en est bénéficiaire

Obligations de la Société

Les Parties conviennent que les sommes dues à SODIMICO au titre de cession à la Société de ces
actifs sont les Royalties. Le montant des Royalties est payable post Production Commerciale,
considérée comme la date de paiement de Royalties, en versements trimestriels ;

Lors de l’engagement du personnel, la société devra accorder la priorité à compétence égale au
personnel de la SODIMICO issu de la mine de Musoshi ;

Lorsque la Société aura besoin d’engager un consultant, de conclure un contrat de fourniture et de
pièces détachés, la Société pourra (mais n’en aura pas l’obligation) de donner la priorité à un
consultant ou fournisseur congolais qui a les mêmes compétences et peut fournir la même qualité de
produits ou services qu’un consultant ou fournisseur étranger ;

Les Parties s’assureront que la Société exécutera ses opérations dans l’objectif de bénéficier aux
communautés locales conformément aux obligations prescrites dans le Code Minier. La Société devra
conclure des accords appropriés en vue de réaliser des programmes de développement des
communautés locales ;

Les Parties s’assureront que la Société exercera ses activités en conformité avec les principes et
obligations prescrits dans le Code Minier ;

La Société sera responsable des coûts de relogement des individus et des communautés locales
conformément au droit de la RDC ct fera ses efforts raisonnables pour se conformer auxdites lois ;

La Société fera ses meilleurs efforts afin de s'assurer que Taejoo réalise les projets d’infrastructures
sociales conformément au Protocole d’Accord conclu en date du 31 mars 2010 entre Taejoo et le
Gouvernement congolais.

Article7 : Organisation de la JV

est sous la gestion des organes suivants :

L’Assemblée Générale ;

Le Conseil d’administration composé de sept (7) membres dont 5 désignés par MCM et deux par
SODIMICO ;

Le Commissaire aux comptes

L'Assemblée Générale
L’Assemblée Générale régulièrement constituée et représentant l’universalité des Actionnaires sera

soumise aux Statuts conformément au droit commun ;
= 18
8.1

8.2

8.3

8.4

L’organisation de l’Assemblée Générale des actionnaires de la Société, sa dl de et
quorum de décision sont régis par les articles 333 et suivants de l’Acte unifc au 7 es
sociétés commerciales et du groupement d’intérêt économique tel que modifié à a

Em Se
Sans préjudice des attributions du Conseil d’administration telles que reconnues par l’acte uniforme
précité, les parties se réuniront pour l’organisation de la société avant le lancement effectif de ses
activités.

Article 8 : Conditions préalables

Conditions préalables

Les Conditions préalables aux obligations de MCM de verser le Premier investissement sont :

a) certification dans les quinze jours par l'avocat de MCM du transfert sans conditions des Actifs par
SODIMICO à la Société ;

b) la signature par SODIMICO de l'Usage d'Infrastructures ;

c) aucun changement matériel défavorable ne s'étant produit ; et

d) aucune violation de l’une des garanties faites par SODIMICO ne s’étant produite ;

Responsabilité de la satisfaction des conditions préalables
Les parties coopéreront et emploieront leurs efforts raisonnables respectifs en vue d'assurer la
réalisation des conditions préalables.

Notification de la satisfaction des conditions préalables

Les conditions préalables profitent à MCM et seule MCM peut y renoncer par notification écrite à
SODIMICO. Une renonciation ou un accord de renonciation à une condition préalable par MCM ne
prive pas cette dernière du droit d’engager la responsabilité de SODIMICO ou d’une autre partie
relativement à une faute commise dans l’exécution du Contrat de JV et qui aurait entraîné la non
réalisation d’une condition préalable.

Maintenance des Actifs avant la Date d'Accomplissement
De la Date de signature jusqu'à la Date d'Accomplissement, SODIMICO doit:

a) fournir sur demande de MCM un accès raisonnable comme requis par MCM, ses financiers ou
conseillers aux biens et infrastructures ainsi que livres, comptes et rapports de SODIMICO en
relation avec la mine de Musoshi ;

b) maintenir les biens et infrastructures, exposés aux dommages normaux, en bon et convenable état et
s’assurer qu’une sécurité appropriée soit mise en place à la Mine de Musoshi ;

c) faire tout ce qui est nécessaire pour maintenir le Périmètre en bonne condition et libre de toute
charge quelconque conformément au Code Minier et à toutes autres lois et autorisations
applicables ;

d) ne pas Disposer ou accepter de Disposer de quelque manière que ce soit des Actifs ou
Infrastructures autrement que dans les cas expressément prévus aux termes du Contrat de JV; ou :

LE y”
8.5

8.6

8.7

9.1

€) à la demande de MCM, fournir un accès aux Actifs à l’auditeur désigné pe MC 2
lévaluation indépendante de l’apport en nature de la Mine de Musoshi rs

Société. su
5e =

Contrats Accessoires
À compter de la Date d'Accès, SODIMICO et la Société pourront, si nécessaire, conclure les contrats
suivants :

a) l'Accord d'accès afin de permettre à Société l’accès aux Actifs Exclus;

b) l'Accord d'usage afin que la Société bénéficie de l'accès à certains logements et autres services qui
seront prévus par ledit accord.

Effets sur la Société
a) A la Date d'Accomplissement, SODIMICO devra s'assurer que l'ensemble des titres de propriété
originaux des Actifs et toutes les Informations Minières sont transmises à la Société ;

b) A la Date d'Accomplissement, les Parties s'engagent à désigner les membres du Conseil
d’administration ;

c) Si les dispositions légales l’exigent une augmentation de capital de la Société, cette augmentation
interviendra sous la forme du Premier investissement.

Résiliation pour non réalisation d'une condition
a) Si l'une de ces conditions suspensives ou un consentement, accord, notification ou Autorisation
relatif à l'une des conditions suspensives ;

b) n'est plus susceptible d'être satisfaite ;

c) n'a pas été satisfaite, accordée ou obtenue dans des conditions qui soient acceptables pour MCM,
ou

d) n'a pas été levée par MCM ;

e) dans les trois mois qui suivent la constitution de la Société, alors MCM sera en droit mettre un
terme au Contrat de JV par notification à Sodimico.

Article 9 : Financement

Préparation de l’Etude de Faisabilité Bancable
Les Parties feront tous leurs efforts raisonnables pour préparer une étude de Faisabilité Bancable qui
sera remise au Conseil d’administration au plus tard 3 mois après la réalisation de la dernière Phase
d’Exploration. Les modalités seront les suivantes :

20
9.2

9.3

9.4

a)

b)

La Société sera responsable de la réalisation et de la finalisation de l’Etude défait nca é;
% | 5 |
La

7% -
Bancable. Il fournira des rapports réguliers sur l’avancement de l’Etude de Faisabi i-B able ét
sur la date programmée de sa finalisation.

Décision Finale d'Investissement

a)

b)

c)

d)

e)

0]

Si l’Etude de Faisabilité Bancable est en mesure de justifier une Décision d’Investissement Final,
MCM fournira à SODIMICO et à la Société, dans les 60 jours suivant la réception de l’Etude de
Faisabilité Bancable, une proposition établissant un estimatif des Coûts de Développement du
Projet y compris les projets des infrastructures (sociales), et les montants qui seront levés par le
biais de prêts à des tiers et que les Parties devront garantir ;

Si l’Etude de Faisabilité Bancable fait ressortir un taux de rendement positif satisfaisant, le Conseil
d'administration mettra à l’ordre du jour de l’Assemblée Générale et soumettra au vote la Décision
d’Investissement Final ;

Si l’Assemblée Générale adopte une Décision d’Investissement Final, MCM cherchera à lever les
fonds auprès des tiers par le biais de projets de financement, de découverts ou d’autres formes
d’arrangements financiers et MCM, fournira des garanties avec l’appui de SODIMICO ;

Après que la Décision d'investissement Finale ait été prise, MCM fera ses meilleurs efforts pour
mobiliser le financement de la Société conformément aux Programmes de Travail et Budgets qui
auront été approuvés par l’assemblée Générale. Ce financement sera constitué de comptes courants
d’actionnaires, de financement auprès de tiers ou autres arrangements financiers décidés par MCM.
Si en dépis de ses meilleurs efforts, MCM ne peut mettre en place ce financement dans les 24 mois
qui suivent la demande formulée par le Conseil d’administration, ce Contrat de JV sera résilié, les
Parties liquideront la Société et l’article 17 s’appliquera ;

Les Parties conviennent que dans l'hypothèse où un financement auprès des tiers serait nécessaire,
elles travailleront ensemble de bonne foi afin de s'entendre sur les garanties à apporter audit
financement. La Société consentira, dans la mesure du raisonnable, toutes les Sûretés requises par
les organismes de financement dans la limite de ce qu'il est permis de consentir au regard de la loi ;

Tous les actifs, infrastructures, équipements et autres éléments qui auront été achetés par la Société
ou construits par la Société sur le Périmètre seront la propriété de la Société ;

SODIMICO n'aura pas à consentir de financement ou de garanties pour les Coûts de
Développement du Projet.

Exploration
La Société continuera de conduire des missions d'exploration sur le Périmètre dans les conditions fixées
par le Conseil d’administration.

Autres Concessions Minières
9.5
1)

2)

3)

4

5)

6)

9.6

1S re “
Si, au cours de l'exécution du Contrat de JV, SODIMICO entend céder (par voi d'appel e phblic

: DE) : D EMA.
ou autre) un site minier qui se situe dans un rayon de 100km du Périmètre ('Aut cessiGàs
Minières"'), elle pourra : Fer NOFARIAL / #
a) notifier son intention à la Société de céder une Autre Concession Minière ; GASSKUNGA,, 4

€ a
b) intéresser la société à l’offre. pre

Présentation des Budgets et Programmes de Travail
Les Budgets incluront, entre autres rubriques, les dépenses pour la Recherche en tous lieux à l’intérieur
du Périmètre du Projet, pour le Développement de nouveaux gisements de Minerais, pour l’Exploitation
d’autres gisements de Minerais connus mais non développés, pour l’expansion de gisements de Minerais
existants déjà développés ou partiellement développés et pour la commercialisation des Produits du
Projet ;

Le premier Programme de Travail de la Société est le Programme de Travail Initial qui sera adopté pour
la période allant de la Date d'Accomplissement jusqu'au 31 décembre suivant ;

Des projets de Programme de Travail et de Budget détaillés seront soumis par le Conseil d’administration
à L'assemblée Générale pour approbation au moins soixante (60) jours ouvrables avant le commencement
de chaque exercice financier de la Société (exercice financier qui commencera le 1er janvier). Ces projets
doivent être faits sur une base mensuelle et inclure les principaux points relatifs aux revenus et dépenses
d'investissement et être accompagnés des prévisions de trésorerie et d'un bilan présentant la situation
projetée de la Société au terme de cet exercice ;

Le Conseil d’Administration doit étudier et décider chaque projet de Programme de Travail et chaque
projet de Budget au moins 30 jours avant le commencement de l'exercice social auquel ils se rapportent.
L'Assemblée Générale peut approuver un projet de Programme de Travail ou de Budget avec ou sans
modification, et donner son accord conditionnel ou inconditionnel sur un ou plusieurs postes du
Programme de Travail et du Budget ;

L'accord sur un poste du Programme de Travail ou du Budget vaut autorisation donnée au Conseil
d’administration de prendre les mesures et engager les dépenses nécessaires en vue de la réalisation dudit
poste sous réserve des conditions éventuellement posées. Tout Budget ou Programme de Travail
approuvé peut être amendé ou complété par le Conseil d’administration ou l’Assemblée Générale si elle
en est légalement requise ;

Si les circonstances l’exigent, le Conseil d’administration peut solliciter des Actionnaires la modification
du projet de programme de travail ou du projet de budget. Il fait cette demande dans le cadre d’une
assemblée générale extraordinaire convoquée 30 jours avant la date de l’exécution ou par consultation des
Actionnaires conformément à l’acte uniforme relatif au droits des sociétés commerciales et groupement
d’intérêt économique de OHADA.

Informations Financières
La Société devra fournir à chaque Actionnaire:

a) dès que possible, et en tout état de cause pas moins de 14 jours après la fin de chaque:
22
=
9.7

9.8

10.1

k mois calendaire, les comptes de gestion non audités de la se —.

ii. trimestre calendaire, les comptes trimestriels non audités de la Sr See
qui devront comprendre une déclaration détaillée des performances inanbises de ec le position
financière et de la trésorerie. Ils devront également comprendre une analyse des ventes et autres
revenus, une révision du Budget, une consolidation des résultats avec les budgets de capitaux pour
le mois ou le trimestre correspondant. Les comptes devront également contenir une déclaration
quant à la source et l'affectation des fonds pour le mois ou le trimestre considérer ;

tou

b) dès que possible, et en tout état de cause pas moins de 120 jours après la fin de chaque année
fiscale, (sur une base juillet à juin), la copie de la situation financière, des performances financières
et de la trésorerie auditées de la Société; et

c) toute autre information qu'un Actionnaire serait raisonnablement en droit de demander et qui soit
en relation avec les opérations ou la santé financière de la Société.

Coûts directs

Les parties reconnaissent et conviennent que SODIMICO et MCM peuvent facturer à la Société les

coûts directes des services et soutien ainsi que les coûts relatifs à l’administration engagés par eux et

leurs affiliés par rapport au projet, y compris la comptabilité légale, les finances, les ressources

humaines, l'assurance légale, la trésorerie, les risques de gestion, les fournitures et autres coûts

connexes.

Ces coûts :

a) seront facturés mensuellement sur base du Budget et du Programme de Travail en cours;

b) seront conciliés aux dépenses effectives dans le cadre du Budget et du Programme de Travail à la
fin de la période à laquelle ils se rapportent;

c) feront l’objet de l'audit.

Financement de la Société après la Production Commerciale

Après le commencement de la Production Commerciale, les Actionnaires contribueront au financement
de la Société pour l’exécution des Programmes de Travail approuvés et des Budgets en cas de nécessité
proportionnellement à leurs Participations dans la JV. Un tel financement sera fourni par la constitution
comptes courants des Actionnaires ou d'autres formes de financement des tiers ou des facilités
financières. Si l’Assemblée Générale l'estime nécessaire en vue d'obtenir le financement requis ou les
facilités financières, MCM et SODIMICO fourniront des garanties, suretés ou indemnités
proportionnellement à leurs Participation dans la JV. Celle-ci devra payer des commissions à MCM et
Sodimico pour avoir fourni ces garanties à l'appui d’un financement ou facilités financières ;

Dans la mesure où la Société exécute le développement et les Opérations Minières, si la Société a
besoin d'augmenter son capital social afin de se mettre en conformité avec la loi, les Actionnaires
approuveront cette augmentation.

Article 10 : Comptabilité

Procédures relatives à la comptabilité
Les documents comptables et les états financiers de la Société sont établis conformément aux Principes

Comptables Généralement Admis.
Ce J

La Société doit:
10.2

11.1

112

113

a) tenir des rapports financiers écrits qui enregistrent et expliquent correctementt| Îles tr.
situation financière et la performance de la Société : et " \
b) s'assurer que chaque relevé des comptes financiers ct tous autres documents p
i. soient conformes : :
a. aux normes internationales des rapports financiers adoptées par le Conseil HÉMations]
des Normes Comptables, et
b. à l’Acte Uniforme OHADA sur le Droit Comptable et toutes les lois applicables ; et
ii. donnent un compte rendu vrai et juste de la situation financière consolidée et non consolidée
et l'exécution, à la date, et pour la période à laquelle ces rapports se réfèrent.

Audit annuel

Des auditeurs indépendants de réputation internationale proposés par les commissaires aux comptes de
la Société et agréés par l’Assemblée Générale réaliseront un audit annuel des comptes de la Société
conformément aux dispositions internationales applicables aux sociétés minières. Les Commissaires
feront parvenir le rapport des auditeurs indépendants aux Actionnaires avec leurs commentaires et
observations ainsi que ceux du Conseil d’Administration pour les besoins de l’approbation des états
financiers par l’Assemblée Générale ordinaire.

Article 11 : Vente des produits et Remboursement des financements

Priorité accordée à MCM

Pendant la durée du Contrat de JV, MCM dispose d’un droit (mais non d’une obligation) de priorité sur
les tiers quant à l’achat des Produits à la Société. Cette priorité pourra s’exercer sur une quantité de
Produits dont la proportion est égale à la Participation de MCM dans la JV. Les termes et conditions du
droit de priorité accordé à MCM seront discutés et arrêtés par les Actionnaires.

Vente des produits

Les Parties conviennent que la Société peut, si nécessaire, recourir aux services de MCM ou d’une de
ses Sociétés Affiliées pour commercialiser les Produits suivant un modèle de contrat de
commercialisation répondant aux conditions et modalités généralement admises dans le commerce
international. Les ventes se concluront en Dollars américains ou en toute autre devise étrangère, aux
conditions du marché.

Comptes

Généralités

EMM peut ouvrir, détenir ou gérer, un ou plusieurs comptes en banque, pour loger les fonds de la
Société, comme proposé par le Conseil d’ Administration à l’Assemblée Générale.

Comptes à l’étranger

EMM peut, dans le respect des articles 267 à 269 du Code Minier, ouvrir, détenir ou gérer, un ou
plusieurs comptes à l’étranger, logeant les fonds de la Société, en devises étrangères, auprès d’une où
plusieurs banques de réputation internationale, sélectionnées par le Gérant et approuvées par la Banque
Centrale de la République Démocratique du Congo. Les transactions effectuées via ces comptes
incluront, sans limitation :
de Les paiements effectués par les Actionnaires d’'EMM ;

ïi. Les appels de fonds d’EMM à l’égard des prêts et Avances octroyés par MCM ou par ses

Sociétés Affiliées ou par leurs banquiers respectifs;
ii. Les appels de fonds d’'EMM à l’égard des prêts lui octroyés par ses prêteurs autres que ceux cités

au point (ii) ci-dessus;
24
Be

iv. Les recettes de la vente des Produits Marchands ;
11.4

115

12.1

12.2

ÿ,
s 3 £. : : Fe
v. Les recettes d’autres cessions ou opérations commerciales ou financières ; &)
vi. Le service de la dette ; et Le

vi. La réception des revenus de réassurance. * OFFICE nOraRIAL / *
K LUKUNGA
RER
ns se: Gore
Sources de liquidités

Les liquidités d’'EMM incluront les revenus de la vente des Produits, de l’utilisation ou de la vente
d'actifs, les montants prêtés, les Contributions des Actionnaires sous forme d’Avances, de prêts ou
d’apports en capital (en numéraire ou en nature), ainsi que les revenus résultant de toute autre
transaction commerciale,

Dépenses et remboursement des financements
À compter du commencement de la Production Commerciale, la Société distribuera les Dividendes de
la façon suivante :

a) en premier lieu, 100% des Dividendes seront versés à MCM en remboursement des investissements
listés en Annexe 2, des comptes courants d'associés de MCM et de tout autre coût et dépense (y
compris les dépenses en capital) supporté par MCM au titre du Projet, ainsi que de toute autre
dépense prévue en Annexe 4.

b) en second lieu, et jusqu'à ce que les coûts associés à la réalisation des projets d’infrastructures
soient intégralement remboursés, les Dividendes seront distribués de la façon suivante :

i 56% des Dividendes à MCM;
ii. 44% des Dividendes à l'Opérateur des infrastructures suivant les conditions de financement ;

c) Une fois que l'ensemble des remboursements visés aux points a et b du présent article auront été
effectués, et si, pour une année fiscale donnée, la Société dispose encore de profits à distribuer
après le paiement de tout impôt, constitution de réserve en capital et de financement, lesdits profits
seront distribués sous forme de Dividendes en liquide par la Société aux Actionnaires au prorata de
leur Participation dans la JV dans les 4 mois suivants la fin de l'année considérée. L'intention des
Actionnaires est que, sous réserve de ce qui précède, un maximum des profits annuels réalisés soit
distribué sous forme de Dividendes ou affecté au remboursement des comptes courants des
actionnaires.

Article 12 : Cession des droits et des participations

Consentement préalable à toute cession des actions

Sous réserves de l'application de stipulations contraires stipulées aux articles 14.2 et 14.3, un
Actionnaire ne doit ni ne peut céder tout ou partie de sa Participations dans la JV à moins qu'il ait reçu
le consentement préalable des autres Actionnaires.

Cessions agréées

Les parties conviennent qu’un Actionnaire peut librement céder toutes les parts qu’il détient dans la
Société à une Entité Affiliée sans obtenir le consentement préalable de l'autre Actionnaire, sous réserve
du respect des conditions prévues aux dispositions du présent article. Dans ce cas, l'Actionnaire cédant

25
27
12.3

12.4

Droit de préemption sur les cessions
Les Actionnaires jouissent du droit de préemption en cas de proposition de cession de tout ou partie de
la Participation d’une partie dans la JV aux conditions et modalités suivantes :

a) Lorsqu’un Actionnaire reçoit une offre de bonne foi d’achat ou a l'intention de faire une offre pour
céder ou vendre tout ou partie de sa Participations dans la JV, dans le cadre d’une cession onéreuse,
l'Actionnaire (l'Actionnaire cédant) doit promptement envoyer la notification écrite à l'autre
Actionnaire (l’Actionnaire non-cédant) de l'offre, pour ainsi donner à l’Actionnaire non-cédant
une occasion de faire une offre alternative pour le rachat de la Participations dans la JV de
l'Actionnaire cédant, objet de l’offre. L’offre de l’Actionnaire non-cédant doit être égale ou
supérieure à l’offre proposée ;

b) l'offre doit :

i. viser tous les détails de l'offre d’achat, de vente ou de cession que l'Actionnaire cédant a reçue,
en ce compris l'identité de l'acquéreur proposé (si connu), pour permettre une évaluation de
la situation financière de l'acquéreur comprenant, si possible, les détails sur la situation
financière de l'acquéreur et toutes les garanties proposées par celui-ci ;

ii. présenter, de bonne foi, la répartition du prix entre les actifs cédés et
iii. être accompagnée d’une copie de tous les documents de l’offre ;

c) l'Actionnaire non-cédant a le droit endéans 45 jours suivant la réception de l'offre (période d'offre)
de l’accepter formellement ;

d) pour accepter l'offre, un Actionnaire non-cédant doit donner notification écrite de son acceptation
de l'offre à l'Actionnaire cédant pendant la période d'offre ;

e) lorsque plus d'un Actionnaire non-cédant accepte l'offre de l'Actionnaire cédant, les Actionnaires
non-cédants acceptant sont considérés avoir accepté l'offre au prorata de leurs Participations dans la
JV, à moins que lesdits Actionnaires en conviennent autrement ; et

f) Un Actionnaire non cédant qui accepte l'offre pourra nommer un tiers qui portera la participation
de cet Actionnaire non cédant en tout ou partie.

Détermination de la valeur de l’offre

L'Actionnaire non-cédant à qui une offre est faite, conformément à cet article, peut par notification à
l'Actionnaire cédant, et ce, avant l'expiration de la période d'offre, discuter de la valeur exacte de l'offre.
En cas de conflit, un Expert Indépendant sera désigné pour déterminer la valeur réelle de l’offre. Dans
ce cas, l’expert agira en tant que tel et non en qualité d’arbitre et le résultat de son expertise sera
définitif et opposable aux Actionnaires. L'Expert Indépendant sera désigné en application de l'article
22.9.

Le 26
12.5 Cession libre à l'issue de la période d'offre

Er
4
È

ÿ|

Si, après la période d'offre, aucun des Actionnaires non-cédants n'accepte l'offre, l'Action re cé )

DFFICE
est libre, endéans 6 mois de la date de l'offre de céder, vendre ou sous-traiter sa Partici a 2 IV

L’offre ainsi faite et qui doit être accompagnée de la documentation exigée conforrf ësent
article ne peut être plus favorable que celle proposée aux Actionnaires non-cédants.

12.6 Cession obligatoire

D

2)

3)

Sous réserve du droit applicable, si un Actionnaire est obligé par la loi ou par notification ou ordre d’une
cour ou autorité de régularisation de céder tout ou partie de sa Participation dans la JV (Notification de
Cession), l'Actionnaire concerné sera considéré avoir formulé une offre selon les dispositions du présent
article en ce qui concerne ses actions qu'il est obligé de céder. L'Actionnaire cédant ne pourra pas
cependant pas formuler d'offre offerte à un autre Actionnaire qui serait également une Entité Affiliée de
l'Actionnaire cédant. Par ailleurs, la période d'offre ne courra pas tant que l'Expert Indépendant n'a pas
informé les autres Actionnaires des modalités de la cession (qui doit être réduite à la source de toutes les
retenues d'impôt à payer par rapport à la cession) ;

Un Actionnaire qui reçoit une Notification de cession doit, en toute diligence, fournir une copie de cette
Notification de cession aux autres Actionnaires ;

Si endéans 30 jours de la réception de la Notification de cession, l'Actionnaire concerné porte l’affaire

devant une juridiction compétente pour connaitre de la validité de ladite notification, il ne sera pas

considéré qu’une offre a été faite conformément aux présentes dispositions jusqu’à ce que :

a) la juridiction saisie déclare la notification appropriée valide ; et

b) tous les recours contre la décision de la juridiction ayant déclaré la notification valide soient épuisés
et les délais pour tous autres recours, expirés.

12.7 Cas d’Insolvabilité d’un Actionnaire

D

2)

Si un Actionnaire est confronté à un Cas d'Insolvabilité, l'Actionnaire insolvable sera considéré avoir
donné une offre portant sur toute sa Participations dans la JV conformément aux dispositions de l'article
14.3. Dans cette hypothèse, sa Participations dans la JV ne pourra être offerte à aucune Entité Affiliée de
l'Actionnaire insolvable et la période de l'offre ne commencera à courir qu’au moment où l'Expert
Indépendant aura informé les parties des modalités de la cession ;

En vertu de ce qui précède, un Cas d'Insolvabilité se produit en ce qui concerne un Actionnaire si :

a) l'Actionnaire arrête ou suspend ou menace d'arrêter ou de suspendre le paiement de tout ou partie de
ses dettes ;

b) l'Actionnaire ne peut pas payer ses dettes quand elles sont dues ;

c) un administrateur est nommé pour gérer les actifs de cet Actionnaire; ou un administrateur est sur le
point d'être nommé ;

d) un mandataire judiciaire ou équivalent est nommé pour réaliser les actifs de l'Actionnaire ; ou

e) une requête est formulée, des démarches sont entreprises, ou la décision est prise en interne ou par
les juridictions en vue de la liquidation ou de la dissolution de l'Actionnaire. Tel sera également le
cas si l'Actionnaire s'est engagé contractuellement auprès de ses créanciers sur les termes d'un
étalement ou affectation de sa dette.

L 27
12.8 Autres restrictions quant à la libre Disposition des actions

12.9

Sauf accord contraire écrit des Actionnaires, un Actionnaire ne pourra pas Disposën de si
“ £s . À
d'un droit attaché à ses actions) sauf: *\o

ICE NOTARIAL
ÉUKUNGA,
a) si il transfère l'ensemble des droits attachés à ses actions;
b) à la condition qu'avant que la cession ne soit enregistrée:
i. le cessionnaire ait signé un Acte d'Acceptation avec les Parties;
ii. le cessionnaire ait payé à chaque Actionnaire et à la Société toutes les sommes que
l'Actionnaire cédant leur devait en application du Contrat de JV ou: si l'Actionnaire cédant
ne cède pas l'ensemble de ses actions, au pro rata de la participation prise par le cessionnaire;
di. le cessionnaire a obtenu l'ensemble des autorisations nécessaires soit de façon
inconditionnelle soit sous des conditions qui n'affectent ni:
a. La Société et ses activités; ou
b. la participation des Actionnaires (à savoir par exemple en exigeant une restructuration
de l'actionnariat ou un désinvestissement de la part des Actionnaires).

Reconnaissance d'un nouvel actionnaire de la Société
Toute personne souhaitant devenir actionnaire de la Société devra obligatoirement signer un Acte
d'Acceptation s'il n'est pas déjà Actionnaire. Le nouvel actionnaire ne sera pas enregistré comme
Actionnaire tant qu'il n'a pas signé l'Acte d'Acceptation ;

Personne ne pourra revendiquer la qualité d'Actionnaire si les conditions de la cession posées à cet
article 14 n'ont pas été respectées (sauf si chaque Actionnaire y a renoncé).

12.10 Pouvoirs

13.1

13.2

L'Actionnaire cédant donne le pouvoir irrévocable à l'Actionnaire non cédant, à ses dirigeants et à ses
représentants, de signer en son nom et pour son compte tous les actes, contrats, notifications et autres
documents qui doivent être signés par l'Actionnaire Cédant aux termes de cet article 15.

Article 13 : Confidentialité

Information confidentielle à ne pas divulguer

Chaque Partie au Contrat de JV (Partie Réceptrice) s'engage à ne pas utiliser l'Information
Confidentielle de l'autre Partie (Partie Détentrice) et à ne pas divulguer cette Information
Confidentielles aux tiers ou permettre à toute personne d’avoir accès à cette l'Information Confidentielle,
sauf en cas d'accord de la Partie Détentrice ou dans les cas limitativement prévu à cet article.

Divulgation autorisée
En vertu de cet article, la Partie Réceptrice peut divulguer l'Information Confidentielle de la Partie

Détentrice :

a) à toute Entité Affiliée de la Partie Réceptrice pour des buts directement liés à son investissement
dans la Société (ce qui inclus les actionnaires de MCM);

b) aux employés, aux représentants légaux, aux Entités Affiliées et aux agents de la Partie Réceptrice ;

CE 28
d) à une banque ou à toute autre institution financière (et à ses conseillers professionnels) au sujet de
tout prêt existant ou proposé ou toute autre facilité financière négociée par la Partie Réceptrice ou
ses Entités Affiliées, à condition que la partie réceptrice ait consulté la Partie Détentrice concernant
l'information Confidentielle à révéler avant que la divulgation ne soit faite ;

e) les conseillers professionnels (conseillers juridiques y compris) et les conseillers de la Partie
Réceptrice consultés au sujet de Contrat de JV ; et

f) (divulgation forcée) dans la mesure où la divulgation est exigée par toute loi applicable ou par
tout gouvernement ou toute autorité locale ayant pouvoir sur la Partie Réceptrice (en ce compris,
ses Entités Affiliées) ou par les règles internationales boursières applicables à la Partie Réceptrice
ou à ses Entités Affiliées (y compris toute exigence causée par une action de la Partie Réceptrice ou
de ses Entités Affiliées), à condition que la Partie Réceptrice ait pris toutes les mesures légales
pratiques et appropriées pour en empêcher cette divulgation.

13.3 Conditions de divulgation

1)

2)

3)

Toute divulgation en vertu de l'article 15.2(c), (d) et (e) (autre qu'une divulgation faite de bonne foi aux
conseillers juridiques de la Partie Réceptrice) ne peut être faite que si la personne à qui la divulgation est
faite s’engage par écrit auprès de la Partie Réceptrice à ce que l’Information Confidentielle ainsi reçue ne
soit divulguée que dans les limites de l’engagement pris ;

Chaque Partie Réceptrice s'engage à prendre les dispositions pour s'assurer que ses Entités Affiliées, ses
employés, ses représentants légaux et agents à qui l'information Confidentielle a été révélée (Détenteurs)
n'utilisera pas cette Information Confidentielle en violation des prescriptions de cet article 15. Cette
obligation subsiste pendant, comme après la cessation de la collaboration de la Partie Réceptrice avec les
Détenteurs. Toute violation commise par un Détenteur sera réputée avoir été commise par la Partie
Réceptrice ;

Toute divulgation en vertu des articles 15.2(c)ou (d) ne peut être faite que pour des raisons liées à la
satisfaction de la personne à qui la divulgation est faite quant à la valeur et à la viabilité commerciale de
l'investissement, du prêt ou de la facilité financière proposée.

Article 14 : Arbitrage

Si les Parties n'arrivent pas à résoudre leur différend de façon amiable dans un délai de 30 jours suivant la date
de commencement de leurs discussions, pour autant que ledit différend soit en rapport direct ou indirect avec
le présent Contrat de JV, il sera tranché définitivement par voie d’arbitrage, suivant le Règlement d’arbitrage
de la Chambre de Commerce International (Règles CCD). Une Partie pourra porter le litige devant un tribunal

9

27
« a
arbitral en respectant la procédure prévue à l'article 3 des Règles CCI et en la noti ira Pre P.
conformément aux règles de notification prévus à l'article 23 du Contrat de JV. Le difféfs à Kéra ifan (4
un tribunal arbitral qui siègera à Londres, en Angleterre. La procédure d’arbitrage sera conduits
anglaise. La sentence arbitrale qui sera rendue sera définitive et insusceptible d'appel; elle pourra ainsi

recevoir exécution devant toute juridiction compétente ;

À l’instar de l’Etat de la RDC, en vertu de l’article 320 du Code Minier, SODIMICO renonce, dans le cadre
de la résolution d’un différend, au droit de se prévaloir de toute protection fondée sur l’immunité, en
particulier, l’immunité de juridiction, l’immunité d’exécution et l’immunité diplomatique.

Article 15 : Dissolution

La dissolution de la société peut intervenir dans les cas suivants:

a) siles Actionnaires conviennent par écrit de mettre un terme au Contrat de JV,ou

b) si la décision de ne pas continuer l'exploration pendant la deuxième année de la Phase d'exploration est
prise par les actionnaires;

c) à la date d'expiration du Titre Minier du Projet sans possibilité de renouvellement, ou

d) si la Société est en état de cessation des paiements, ou

e) si le Contrat de JV est résilié par la faute de l’une des parties conformément à l'article 11.2(d) ou à
l'article 21,

Si la société devait être liquidée en application du présent article, les parties devront faire leurs meilleurs
efforts pour coopérer, signer la documentation et faire les démarches nécessaires afin de mettre en oeuvre et
mener à son terme la liquidation en conformité avec les termes du Contrat JV et de la loi ;

Dans ce cas un liquidateur sera désigné conformément à la loi et procédera à la liquidation de la société dans
le respect des dispositions de l’article 20 du présent contrat.

Article 16 : Durée

16.1 Durée
le Contrat de JV continuera de produire ses effets jusqu'à :
a) la résiliation par accord exprès entre les Parties; et
b) la résiliation expresse par MCM faite par notification à SODIMICO pour violation de l’une ou
l’autre disposition du Contrat de JV n'ayant pas été traitée dans un délai de 60 jours.

16.2 Présomption de fin du Contrat de JV
Sauf accord écrit contraire des Parties, le Contrat de JV sera réputé prendre fin par consentement mutuel
à la date à laquelle un Actionnaires (seul ou avec ses Entités Affiliées) détiendra toutes les actions de la
Société.

16.3 Survivance de certaines stipulations contractuelles
La fin du Contrat de JV quelle qu'en soit la cause, et la cession par un Actionnaire de l'ensemble de ses
actions:
a) _n'affecteront pas les obligations nées entre les Parties avant la date de fin du Contrat de JV ou de la
cession par un Actionnaire de l'ensemble de ses actions;
b)  n'affecteront pas les obligations nées du Contrat de JV qui sont réputées naitre ou survivre à la date
de fin du Contrat de JV ou à la date de cession par un Actionnaire de l'ensemble de ses actions.

16.4 Conséquence de la fin du Contrat de JV

Si MCM résilie le Contrat de JV en application de l'article 16.1 (b), SODIMICO devra indemniser
MCM et payer sur demande tous les coûts engagés par MCM pour le Projet.

ee 3
17.1 Transfert des actions

17.2

17.3

Article 17 : Faute Matérielle

Si:

a)

b)

c)

d)

e)

8)

| EnJSHASR

une Faute Matérielle est commise ou intervient par la faute d'un Actionnaire (Actionnaire
Défaillant;

un autre Actionnaire (à l'exception d'un Actionnaire qui serait une Entité Affiliée de l'Actionnaire
Défaillant) (Actionnaire Lésé) a signifié à l'Actionnaire Défaillant une notification dans les
formes prescrites à l'article 19.2(b); et

les droits de l'Actionnaire Lésé sont devenus exécutoires tel que prévu à l'article 19.3;
L'Actionnaire Défaillant sera réputé avoir formulé une offre à l'Actionnaire Lésé dans les
conditions de l'article 14.3 pour la cession des actions détenues par l'Actionnaire Défaillant dans les
limites suivantes:

les actions ne seront pas réputées offertes à un Actionnaire qui serait une Entité Affiliée de
l'Actionnaire Défaillant;

la période d'offre ne commencera à courir que lorsque un Expert Indépendant aura notifié les
termes de l'offre aux Parties;

nonobstant tout autre article contraire du Contrat de JV, le prix de cession des actions de
l'Actionnaire Défaillant à l'Actionnaire Lésé sera égale au prix déterminé par l'Expert Indépendant
moins 5%; et

L'Actionnaire Lésé pourra se faire substituer par un tiers de son choix pour acquérir tout ou partie
des actions de l'Actionnaire Défaillant.

Notification de la Faute Matérielle
La notification de Faute Matérielle signifiée à l'Actionnaire Lésé :

a)
b)

c)

d

devra mentionner qu'il s'agit d'une notification faite dans les conditions de cette article 19 ;

devra identifier la Faute Matérielle sur laquelle elle se fonde et:

i. s'il peut être remédié à la Faute Matérielle, demander à ce qu'il soit remédié à la Faute
Matérielle dans un délai de 60 jours à compter de la date de signification de la notification;
ou

ii. s'il ne peut être remédié à la Faute Matérielle, demander à ce que les conséquences

dommageables de la Faute Matérielle fassent l'objet d'une indemnisation au bénéfice de
l'Actionnaire Lésé;

devra être signifié dans les 90 jours suivant la date à laquelle l'Actionnaire Lésé a eu connaissance
de la Faute Matérielle objet de la signification ;

devra indiquer si, en cas de défaut de l'Actionnaire Défaillant à remédier à la Faute Matérielle,
l'Actionnaire Lésé souhaite acquérir les actions de l'Actionnaire Défaillant dans les conditions
prescrites à l'Article 19.

Une copie de la notification de Faute Matérielle sera remise à chaque Actionnaire et à la Société.

Droits exécutoires de l'Actionnaire Lésé
Suite à une Faute Matérielle, les droits de l'Actionnaire Lésé deviennent exécutoires :

a)

b)

s'il peut être remédié à la Faute Matérielle (comme par exemple par la constitution d'une Sûreté)
mais que l'Actionnaire Défaillant n'y remédie pas dans les 60 jours suivant la signification de la
notification de Faute Matérielle;

s'il ne peut être remédié à la Faute Matérielle et que l'Actionnaire Défaillant n'a pas indemnisé la
Société dans les 14 jours qui suivent la date à laquelle les Actionnaires avaient convenu du montant

31

17.4

17.5

18.1

18.2

18.3

18.4

de l'indemnité ou de la date à laquelle cette indemnité avait été déterminé et nofi Ex Pai
un Expert Indépendant. 2 ss

Suspension du droit de vote
Si les conditions de l'article 19.1 (a) et (b) sont réunies :

a) L'Actionnaire Défaillant ne sera plus autorisé à voter aux assemblées générales de la Société; ses
représentants ne seront plus autorisés à voter au sein des conseils ou comités de la Société ;

b)  Nonobstant tout article contraire du Contrat de JV ou des Statuts, si l'Actionnaire Défaillant ne peut
plus voter aux assemblées générales, l'Actionnaire Lésé constituera le quorum suffisant à lui seul.

Fixation de l'indemnité compensatoire

a) Dans le cas prévu à l'article 19.2(bYii), les Actionnaires devront se rencontrer pour déterminer le
montant de l'indemnité compensatoire qui devra être versé à la Société et à l'Actionnaire Lésé (ou à
l'un des deux) du fait de la Faute Matérielle ;

b) Si l'Actionnaire Défaillant et l'Actionnaire Lésé n'arrive pas à se mettre d'accord sur le montant de
l'indemnité compensatoire dans les 21 jours suivants la date de signification de la notification de
Faute Matérielle, chacun des deux Actionnaires peut demander à ce que l'indemnité compensatoire
soit fixée par un Expert Indépendant conformément à l'article 22 ;

c) Si l'Actionnaire Défaillant ne paye pas l'indemnité compensatoire dans les 14 jours qui suivent la
détermination de son montant (par accord entre les Parties ou par fixation par l'Expert Indépendant),
l'indemnité compensatoire devient une dette liquide et exigible et fait courir des intérêts de retard
égal à LIBOR + 3% jusqu'à complet paiement.

Article 18 : Conditions résolutoires

Condition résolutoire de MCM

La condition d’exécution des obligations de MCM en vertu du présent contrat, en ce compris, les

obligations liées à l’ Apport, au Premier investissement et au Second investissement, est :

- dans les 30 jours suivant la Date d'Accomplissement l’obtention d'un nouveau permis d'exploitation
du périmètre de la mine de Musoshi d’une durée de trente ans (30), à l'exclusion du barrage de
rejets existant, sous réserve des dispositions légales applicables:

Responsabilité quant à la réalisation des conditions résolutoires
SODIMICO et la Société devront coopérer et faire leurs efforts raisonnables afin de s'assurer de la
réalisation de la condition résolutoire ;

Notification de la réalisation des conditions résolutoires

Les conditions résolutoires sont stipulées au bénéfice de MCM et seul MCM peut y renoncer par
notification écrite à SODIMICO. Une renonciation ou un accord de renonciation à une condition
résolutoire par MCM ne prive pas cette dernière du droit d’engager la responsabilité de SODIMICO ou
d’une autre partie relativement à une faute commise dans l’exécution du Contrat de JV et qui aurait

entraîné la non réalisation d’une condition résolutoire.

Résiliation par MCM en cas d’échec de non réalisation des conditions résolutoires

Si l'une de ces conditions résolutoires :
FE 32

a) est devenue irréalisable;
|
b) n'a pas été satisfaite ou accordée, obtenue à des conditions qui soient acceptäbles, UEMÈM,

NOrAR,
RUE À

c) n'a pas été levée par MCM,
dans les délais prévus à l'article 20.1, alors :
a) MCM est en droit de résilier le Contrat de JV par notification faite à SODIMICO; et

b) MCM, ses Entités Affiliées ou tout autre Actionnaire autre que SODIMICO (Bénéficiaires) est en
droit d'exiger de la Société et / ou de SODIMICO de rembourser tous les coûts et dépenses
engagées par les Bénéficiaires relativement au Projet (en ce compris le montant du Pas de Porte,
l’Apport, le Premier investissement, tout Second investissement, compte courant d'Associé de
MCM, et tout autre coût prévu à l'Annexe 6). La Société et / ou la SODIMICO et/ou les Entités
Affiliées de SODIMICO devront racheter tous les intérêts des Bénéficiaires dans le Projet (en ce
compris la Participations des Bénéficiaires dans la JV) à un prix total de rachat de 10 US $ par
action (option de vente) dans les (60) jours suivant la réception de l'avis des Bénéficiaires indiquant
qu'ils cherchent à exercer l'option de vente en vertu du présent article. SODIMICO est responsable
de toute perte subie par les … si les obligations en vertu de cet article ne sont pas remplies par elle.

18.5 Résiliation par SODIMICO en cas d’échec de remplir les engagements contractuels par MCM
et/ou par la Société

SODIMICO peut, de son propre chef, mettre fin au présent contrat, ce, à tout moment en son nom ou au
nom et pour le compte des autres Actionnaires qui sont ses Entités Affiliées, moyennant un préavis de
3(trois) mois calendaires communiqué à la fois à MCM et à la Société à cause des fautes imputables à
MCM, en cas de :

i.  MCM n'a pas fait les efforts raisonnables nécessaires à la mobilisation des financements dans les
délais contractuels, du financement requis du projet tel que prévu dans le présent contrat pour la
réalisation des travaux;

ji. non paiement du Pas de Porte, de l'Apport, du Premier investissement et du Second
investissement conformément aux dispositions du Contrat de JV;

ii. non paiement des Royalties par la Société suivant le calendrier arrêté dans le Contrat de JV;

Dans ce cas, les Parties se rencontreront pour prononcer la dissolution de la Société conformément aux
stipulations de l'article 17 et la restitution des titres aux Actifs apportés par SODIMICO

18.6 Conséquence de la résiliation
En cas de résiliation au terme de l'article 20.4 (d), le Contrat de JV sera considéré comme nul et de nul
effet, et aucune partie n'aura d’obligations vis-à-vis de l’autre, sans préjudices des violations des autres
engagements et garanties prévues au Contrat de JV.

Article 19 : Force majeure
En cas de survenance d'un cas de Force Majeure, la Partie qui en est victime devra notifier par écrit et sans
délai la survenance de ce cas de Force Majeure à l'autre Partie. Immédiatement après la survenance d'un cas de
Force Majeure affectant l'exécution de ses obligations par une Partie, lesdites obligations seront suspendues et
la Partie qui en est victime bénéficiera d'un délai supplémentaire raisonnable pour les exécuter. Ce délai
supplémentaire sera évalué en fonction des retards causés par le survenance du cas de Force Majeure. Au sens
du Contrat de JV, un acte de Force Majeure signifie un acte imprévisible et irrésistible qui affecte les facultés
d'une Partie à exécuter ses obligations. On entend notamment par Force Majeure: une catastrophe naturelle,

33
réduire les dommages causés par la survenance d'un cas de Force Majeure. Si le caÿ cE orû
au delà de 6 mois et qu'il affecte substantiellement l'exécution de ses obligations par qu
pourra résilier le Contrat de JV. Nonobstant ce qui précède, un cas de Force Majeuré
Partie des ses obligations financières nées du Contrat de JV.

Article 20 : Autres dispositions

20.1 Absence de renonciation
L'absence d'exécution ou le retard dans l'exécution d'un droit, pouvoir ou indemnité prévu au Contrat de
JV ne saurait être interprétée comme une renonciation à ladite exécution. Une renonciation ponctuelle
où partielle à l'exécution d'un droit, pouvoir ou indemnité prévu au Contrat de JV ne saurait empêcher
l'exercice futur dudit droit, pouvoir ou indemnité. Seule une renonciation écrite est opposable entre les
Parties.

20.2 Autonomie des stipulations du Contrat de JV
Dans l’hypothèse où l’une des dispositions du Contrat de JV ou de ses annexes serait déclarée nulle et
non avenue, une telle nullité n’invaliderait pas les autres stipulations du Contrat de JV ou de ses
annexes. Les Parties s’engagent à négocier afin de remplacer les dispositions annulées ainsi que toute
autre affectée par cette nullité par des dispositions qui respecteront l’esprit des dispositions objet de
ladite nullité.

20.3 Taxes et impôts liés au Contrat de JV
Les droits d'enregistrement, droits de transfert ou toute autre taxe ou pénalité attachés à la signature du
Contrat de JV et à tout autre document annexe devront être supportés par la Société.

20.4 Annexes
Les annexes au Contrat de JV en font partie intégrante. En cas de contradiction entre le Contrat de JV et
ses annexes, les dispositions du Contrat de JV prévaudront, en conformité avec les lois applicables.
Les documents suivants constitueront des annexes au contrat de JV au fur et à mesure de leur

élaboration :

ANNEXE 1 Statuts

ANNEXE 2 Liste des Infrastructures
ANNEXE 3 Actifs Exclus

ANNEXE 4 Tableau des Dépenses Initiales
ANNEXE 5 Programme de travail

20.5 Amendements
Tout amendement ou toute modification au Contrat de JV se fera par avenant écrit et signé par les
Parties.

20.6 Langues

Le Contrat de JV est rédigé en anglais et en français, les deux versions étant égales; Toutefois, en cas de
contradiction entre les deux versions, la version française prévaudra.

20.7 Entier accord

34
20.8

20.9
D

2

3)

à la date de signature du Contrat de JV et remplacent et annulent tout accord préc:
: #\
passé entre les Parties.

De ren

Cumul des droits et indemnités
Les droits, pouvoirs et indemnités procurés à une Partie par le Contrat de JV viennent en sus des droits,
pouvoirs et indemnités auxquels cette Partie a droit en application de la loi ou de l'équité ou d'un contrat.

Rapport entre les Actionnaires
Ni le Contrat de JV ni les Statuts ne doivent être interprétés comme constituant :

a) un partenariat, quasi partenariat, association ou toute autre forme d’accord dans lequel un ou
plusieurs Actionnaires peuvent (sauf si les parties en conviennent autrement dans le Contrat de JV)
être responsables des actes ou omissions de tout autre Actionnaire ; ou

b) un accord par lequel un Actionnaire serait agent général ou représentant de tout autre Actionnaire ou
de la Société excepté les cas de procurations spécialement accordées ou prévues dans le Contrat de
W;

En particulier, mais sans restriction, aucun Actionnaire n'a l'autorité de mettre en gage ou prétendre
mettre en gage le crédit d’un autre Actionnaire ou de la Société, ou de faire ou de donner ou prétendre
faire ou donner aucune représentation, garantie ou engagement au nom et pour le compte d’un autre
Actionnaire ou de la Société ;

Sauf stipulation contraire, Le Contrat de JV cessera de produire ses effet à l'égard d'un Actionnaire qui
aura cédé l'ensemble de ses parts sociales dans les conditions prévues au Contrat de JV.

20.10 Transfert des droits des Parties

20.1

Une Partie ne peut disposer librement des droits qu'il tient du Contrat de JV ou d'un des contrats
accessoires sans, au préalable, avoir cédé ses actions conformément aux stipulations du Contrat de JV.

1 Expert Indépendant
Sauf stipulation contraire, les dispositions suivantes s’appliquent à tout Expert Indépendant désigné au
sujet d’un litige entre les Actionnaires ou une évaluation faite avec référence à un Expert Indépendant

ainsi qu’aux procédures et décision de cet Expert :

a) l'Expert Indépendant est l'associé d'un Cabinet Eligible, internationalement reconnu pour ses
compétences en matière minière et qui n'est empêché par aucun conflit d'intérêt;

b) que l'Expert Indépendant sera sélectionné de commun accord des Parties ou, en cas de défaut

d'accord dans les 7 jours qui suivent la date de commencement de leur discussion sur la sélection
d'un Expert Indépendant, par MCM;

CT 35
%*

définir l'étendue du litige et se référé à toutes les informations qui pourraient lui étre-néééssaire
\ Ne GE
ds

d) l'Expert Indépendant appréciera les prétentions des Parties dans un délai laissé à sa discrétion. Les
Parties devront fournir à l'Expert Indépendant les informations, l'assistance et la coopération qu'il
aura requise ;

€) les frais et dépenses liés à la mission de l'Expert Indépendant seront supportés par les Actionnaires
au prorata de leur Participation dans la JV sauf à ce que l'Expert Indépendant, dans l'exercice de sa
discrétion estime que seul un Actionnaire doive supporter tout ou partie desdits frais et dépenses du
fait de sa conduite ;

f) l'Expert Indépendant n'aura pas à justifier ses conclusions mais un Actionnaire pourra interroger
l'Expert Indépendant afin de s'assurer qu'il n'a pas commis une erreur manifeste d'appréciation.
Toute réponse de l'Expert Indépendant devra alors être communiquée à tous les Actionnaires ;

g) l'Expert Indépendant interviendra en qualité d'expert et non d'arbitre. Ses conclusions, sauf en cas
d'erreur manifeste ou de fraude, s'imposeront aux Actionnaires et à la Société et ne seront pas
susceptibles de modification.

20.12 Survivance des représentations et des garanties
Les représentations et garanties stipulées au Contrat de JV lui survivront et continueront à avoir effet
après la Date d'Accomplissement.

20.13 Bénéficiaires et ayants droit
Les stipulations du Contrat de JV créent des obligations et des obligations contraignantes pour les
Parties, leurs successeurs, ayants droit autorisés et représentants légaux ;

20.14 Engagement
Chaque Partie déclare qu'elle signera tous les actes, instruments, actes de transferts, et autres documents
nécessaires ou favorisant l'exécution du Contrat de JV et ses Annexes et toutes les transactions qui y
sont prévues.

Article 21 : Notifications

21.1 Notifications
Toute notification (préavis, demande, consentement, levée, approbation, ou toute autre communication
requise), donnée ou faite aux termes du Contrat de JV :

a) doit être faite par écrit et signé par une personne valablement autorisée par l’expéditeur ;

b) doit être livrée au destinataire par la poste prépayée (si posté depuis une adresse dans un autre pays,
par poste aérienne recommandée) ou à la main ou par fax à l'adresse ou au numéro de fax ci-
dessous ou à l'adresse ou au numéro de fax récent notifié par le destinataire. Si possible, une copie

36
c)

AS
De”

Cy

Ë
de la notification envoyée par lettre recommandée est envoyée en même temps au ire pér
fax ou par courrier électronique (email) soit: # \orrice noïarai / *
i à : LUKUNGA #
i àMCM;ou ARLES
ï. à SODIMICO ; Enr ni

La notification sera considérée comme étant dûment donnée ou faite :

Î. dans le cas de remise en personne;

ii. dans le cas de la livraison par la poste, 3 jours ouvrables après la date de la poste (DHL) (si
posté à une adresse dans le même pays) ou quinze 7 jours ouvrables après la date de la poste
(si posté depuis une adresse dans un autre pays) ; et

ii. dans le cas d'un fax, à la réception par l'expéditeur d'un rapport de commande de

transmission de la machine d'expédition montrant le nombre approprié de pages et le nombre
correct de télécopieur de destination et ou le nom de l'expéditeur indiquant que la
transmission a été faite sans erreur,

mais si la notification tombe un jour qui n’est ouvrable au lieu où elle doit être envoyée ou si elle
arrive au delà de 16 heures (heure locale), elle sera considérée avoir été dument donnée ou faite au
début du jour ouvrable suivant de ce lieu.

21.2 Envoi par courrier électronique (email)
Toute notification donnée ou faite conformément au point ci-avant de cet article, peut également être
envoyée par courrier électronique (email) si :

21.3

21.4

a)
b)

c)

la notification est signée par une personne valablement autorisée par l'expéditeur;
la notification est envoyée à l’adresse email ci-dessous ou la dernière adresse email communiqué
par le destinataire à l'expéditeur :

i. Pour MCM, adresse email : seulchh@taejoo.co.kr

ii. Pour SODIMICO, adresse email : dgsdm_musoshi@yahoo.fr

l'expéditeur garde une copie électronique et imprimée de la notification envoyée ;

Réception des notifications envoyées par courrier électronique (email)
Une notification envoyée conformément au point ci-avant de cet article sera considérée comme dûment
donnée ou faite à condition :

8)
b)

©)

pour l’expéditeur de produire un reçu d'un email d’accusé de réception du système de l'information
du destinataire attestant que la notification a été livrée à l’adresse email indiquée ci-dessus ;

que le système d'information qui est sous le contrôle du destinataire indique le temps de la
notification ; et

que la notification soit ouverte ou lue par un employé ou représentant du destinataire,

mais si la notification tombe un jour qui n’est pas ouvrable au lieu où elle doit être envoyée ou si
elle arrive après 16 heures (heure locale), elle sera considérée avoir été dument donnée ou faite au
début du jour ouvrable suivant de ce lieu.

Adresses pour les notifications écrites
Toutes les notifications écrites, à réaliser en vertu du Contrat JV, seront adressées aux Parties et à la
Société respectivement aux adresses suivantes :

37
SODIMICO : N° 549, Avenue Adoula, Commune de Lubumbashi, à Lubumbashi,
Province du Katanga en République Démocratique du Congo  !
Tél. : +243 999 522 822

A l'attention de Monsieur le Directeur Général.
MCM: 36-11, Nonggong-gil, Namhu-myeon, Andong-si, Kyoungsangbook-do, en République de
Corée

Tél. : 0082 2875 1701

A l’attention de Monsieur le Président.

21.5 Changement d'adresse
Chacune des Parties peut, à tout moment, changer l’adresse à laquelle les notifications où
communications doivent lui être envoyées en avertissant par écrit les autres Parties.
Article 22 : Droit applicable
Le Contrat de JV est régi par et interprété selon les lois de la République Démocratique du Congo et par
l'ensemble des actes uniformes et traités de l'Organisation pour l'Harmonisation en Afrique du Droit des
Affaires qui prévalent sur toutes les lois existantes et conformément auquel le Contrat de JV sera interprété et
exécuté.
Article 23 : Entrée en vigueur
Le Contrat de JV entrera en vigueur à la Date de la Signature par les Parties.
Article 24 : Mandat

Tous pouvoirs sont donnés au porteur d'un ou plusieurs originaux de ce contrat de JV, aux fins de procéder à
l’authentification du Contrat de JV par le notaire.

Ainsi fait à Kinshasa, le 30 Septembre 2014

POUR LA SOCIETE DE DEVELOPMENT INDUSTRIEL ET MINIER DU CONGO

7 Laurent TSHISOLA KANGOA

Directeur Général

POUR MCM KO
SEUL CHUL HEE

Représentant en RDC

38
Annexe | : Statuts

x

OFFICE NOTARIAL/ *
Ka KUNGA
és
en

39
Amexe? : Lise des Infrastructures

1. Cage du treuil pour le Puits 1;

2. Puits 1;

3. Puits 2;

4. Centre de réparation pour la locomotive de 4 tonne;

5. entrepôt 4;

6. entrepôt 3;

7. entrepôt pour les casques de sécurité avec lampe:

8. entrepôt pour fourniture;

9. Compresseur;

10.
11.
12.
13.
14.
15.
16.
17.
18.
19:
20.
21.
22.
23.
24.
25.

Centre de réparation des pneus;

Centre de réparation des voitures (sur rail);
Puits de Ventilation de Kisenda (50t);
Chambre de stockage 7;

Laboratoire pour les tests géologiques (qui devait être enlevé);
Division minière;

Vestiaires;

Chambre de fourniture minière;

Chambre d'essai;

Bureau minéral;

Bureau d'usine. Electricité;

Garage, chambre de stockage des pierres:
Silo;

Broyeur;

Epaississant;

Epaississant;

40
26.
27.
28.
29.
30.
31.
32,
33.

34.

35

Epaississant;

Réservoir d'eau;

Epaississant;

Epaississant

Chambre de stockage des réactifs;
Raffinerie (filtre);

Chambre de séchage;

Chambre de stockage des concentrés;

Toute la partie est;

. les autres infrastructures à l'exception des bureaux de SODIMICO), les facilités pré-contractées.

41
Ame 3: Adi Exdus

1. Laboratoire

2. Atelier

Plane figure for building arrangement at Musoshi mr

4
Annexed : Tableau des dépensesinitiales

Dépenses dans le document joint et Dépenses Additionnelles.

Les coûts et dépenses additionnels supportés par MCM, tel que:
e Honoraires des conseils juridiques coréens, internationaux et locaux;
e Déplacements additionnels;
e Coûts de création de la Société;
e Tout autre coût ou dépense approuvé par le Conseil d'administration.

Les coûts et dépenses additionnels supportés par MCM seront:

43
Annexes : Programmedetravail

; LE
SP DES

44
be4 4412441 LAWFIRM CHEONG GU & NOTARY OFFIE

Registered No. 2014 - 1591 x

NOTARIAL CERTIFICATE

LAWFIRM CHEONG GU & NOTARY OFFICE

8F, 2H0, 174, GWANAK-RO
GWANAK-GU, SEOUL KOREA

———_—_—_—

210mm X 297mm
ESA) 70g/m'

Û
36-11, nonggong-gil, Namhu-myeon, Andong-si, Kyoungsangbook-do, Korea

PROCURATION SPECIALE

MANDANT : MCM Korea Co., Ltd
MANDATÉ : SEUL CHUL HEE (passeport n° M72215640)

Je soussigné KIM
passeport n° M14268867, et président de la sociét ée de droit coréen
dénommée MCM Korea Co., Ltd, donne par la présente, conformément aux statuts de
ladite société, mandat illimité à sieur SEUL CHUL HEE, porteur du passeport n°
M72215640 et le représentant attitré en République Démocratique du Congo de
TAEJOO SYNTHESIS STEEL Co., Ltd, de négocier, transiger et signer en mes lieu et
place au mieux des intérêt de la société, tout acte commandé par la mise en œuvre du
contrat d’exploitation de la mine de Musoshi avec SODIMICO sarl.

En foi de quoi la présente est signée aux jours,
mois et an que ci-dessous pour faire valoir droit.

FAIT A SEOUL, LE 04 JUIN 2014

LE MANDANT : KIM HONG CHEOL

MCM Korea Co., Ltd

TRANSLATED BY: Z

E
1 =

| 2 ZH

[e]
TT © ©

8] Y X+ : AMAAE|O0 ÆAISJAHMCM Korea Co, Ltd)

+ 47 : #8 #8 8 (AAHS : M72215640)

Vis à à
YMA AE0HHO HHOJA RES : M14268867)

2 SA Ba AS E BAS 54 FSUATEE SITE
NAS AASS qecloz Ju = dede dat 4e aëol
SeagF$8sts 3% 7[901 COR (SODIMICO sar)et BA & At
JS ASFAION CUS AAOI ol, WA A MES HelWUct.

ail HeIA AUS of] AUS JeLE Vas.

AISOIA 20144 62 40

A A7: 4 & # HHOÏA

AM Aej0t FASIAF
AUGEE LEN FANS A0
#uc.
20144 06 054

AT KA a

21 ed A
va aaseua; LAWFIRM CHEONG GU & NOTARY OFFICE x

IT ÿ
af

sf &

I swear that the attached translation is
true to the original.
5, Jun. 2014

Signature Deer

5% 20144 A 1591&

20144 062 05
o AAA À QE.

#2 BA
BEA AFAA 8 +
& & ASSYATAES

ASSEA Her tete 174845)
A2E 3

LARZAE 7H 4]2009-2&0] 9} 7 8}@his office has been authorized by the
2009 014 122 44 H0ER%E

FA ARE SE AS A+ HT.

Registered No. 2014-1591
Notarial Certificate

SEO EUN HYE----—-— personally
appeared before me, confirmed that
the attached translation is true to the

original and subscribed his(her) name.

This is hereby attested on this

5thdäy of Jun. 2014 at this office.
GE

Name of the office

LAWFIRM CHEONG GU & NOTARY OFFICE

Belong to
Seoul Central District Prosecutor's Office

3F, 2HO, 174, GWANAK-RO
GWANAK-GU, SEOUL KOREA

Attorney-in-Law GWANGDEOK KIM

Signature of the Notary Public

Minister of Justice, the Republic of
Korea, to act as Notary Public Since
12, Jan. 2009 Under Law No.2009-2,.

210mm X 297mm
HESA(S) TOg/n
RÉPUBLIQUE DÉMOCRATIQUE
DU CONGO

00238638

ACTE NOTARIE

L'an deux mil quatorze, le premier _ jour du mois d'octobre *"###mmmmmRmmRRRennnn
Nous soussignés, Jean A. BIFUNU M’FIMI, Notaire de District de Lukunga, Ville de Kinshasa et y
résidant, certifions que le Contrat d'Exploitation de la Mine de MUSOSHI du 30 septembre
2014 conclu entre SODIMICO S.A. et MCM KOREA Co LTD, dont les clauses sont ci-dessus
insérées, nous a été présenté ce jour à Kinshasa par, tm ponnnneeReR Rene bone

Monsieur OKITONEMBO WETSHONGUNDA Laurent, résidant à Kinshasa, au n°00 de
l’avenue les Olivier, quartier Congo dans la Commune de Ngaliema. rem

Comparaissant en personne -en présence de Monsieur MITEU MWAMBAY Richard et Madame
NYEMBO FATUMA Marie, Agents de l'Administration, résidants tous deux à Kinshasa, témoins ;*

instrumentaires à ce requis réunissant les conditions exigées par la loi mme
Lecture du contenu de l'acte susdit a été faite par Nous Notaire au comparant et aux témoins *****

Le comparant préqualifié a déclaré devant nous et en présence desdits témoins que l'acte susdit
tel qu'il est dressé renferme bien l'expression de la volonté des signataires, qu'ils sont seuls
responsables de toutes contestations pouvant naître de l'exécution de l'acte précité sans évoquer
la complicité de l'Office Notarial ainsi que du Notaire 2 RAR

En foi de quoi les présents ont été Signés par Nous Notaire, le comparant et les témoins revêtus
du sceau de l'Office Notarial de District de Lukunga, Ville de Kinshasa."

MITEU MWAME
A

AY Ri d NYEMBO j'a Marie
: Frais Le 19.450 FC remontent ne

Suivant quittance/n° 174452 en date de ce jour *rreeemmnoneennnnnnnnnneeeereeeeenonnee

ENREGISTRE par nous Soussignés, ce premier octobre de ****+#######mmnmmmmneen

L'an deux mil quatorze à l'Office Notarial de District de Lukunga, Ville de Kinshasa **####ememexx
q g

Sous le numéro 16.220 Folio 195 - 235 Volume CCCCLVII *rrrrrétreremeeemennomeneeex

PONS
5

. ” ST es

Pour expédition certifiée conforme Ms

Coût : 2.900FC **###mmemmeensitennnnnnen inerte s

ES ra Éowei «
Kinshasa, le 01 octobre 2014 ie trs cui
EU De

